Exhibit 10.5
 
EXECUTION COPY
 
ASSIGNMENT AND AMENDMENT DEED TO HULL NO. S-679 CREDIT AGREEMENT
 
This ASSIGNMENT AND AMENDMENT DEED TO HULL NO. S-679 CREDIT AGREEMENT (this
“Deed”), dated February 17, 2012, is among CELEBRITY SILHOUETTE INC., a Liberian
corporation (the “Existing Borrower), ROYAL CARIBBEAN CRUISES LTD., a Liberian
corporation (the “New Borrower) and KFW IPEX-BANK GMBH in its capacity as agent
for Hermes (in such capacity, the “Hermes Agent”), in its capacity as
administrative agent (in such capacity, the “Administrative Agent”) and in its
capacity as lender (in such capacity, the “Lender”).
 
PRELIMINARY STATEMENTS
 
(1)           The Existing Borrower, the Lender, the Hermes Agent and the
Administrative Agent are parties to a Hull No. S-679 Credit Agreement dated as
of February 27, 2009 (such Hull No. S-679 Credit Agreement as in effect
immediately prior to giving effect to this Deed, the “Existing Credit Agreement”
and as amended hereby, the “Restated Credit Agreement”);
 
(2)           The Existing Borrower has agreed to assign to the New Borrower all
of its rights and transfer by way of novation of all of its obligations under
the Existing Credit Agreement, and the New Borrower has agreed to accept the
assignment of all of the Existing Borrower’s rights under the Existing Credit
Agreement, and to assume all of the obligations of the Existing Borrower under
the Existing Credit Agreement; and
 
(3)           The New Borrower, the Lender and the Administrative Agent have
agreed to amend the Existing Credit Agreement as hereinafter set forth herein.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
SECTION 1.  Assignments.    (a)    Subject to the satisfaction of the conditions
set forth in Section 4 of this Deed and effective as of the Restatement
Effective Date:
 
(i)  
the Existing Borrower hereby assigns, novates, transfers and conveys to the New
Borrower all of its rights and obligations under the Existing Credit Agreement
(the “Assignment”).

 
(ii)  
The New Borrower hereby accepts the Assignment and assumes all of the
obligations of the Existing Borrower under the Existing Credit Agreement to the
same extent as if the New Borrower had executed the Existing Credit Agreement
(the “Assumption”).  The New Borrower hereby agrees to be bound by the terms and
provisions of the Existing Credit Agreement as the “Borrower” thereunder and
accepts all of the Existing Borrower’s rights and obligations thereunder.

 
(b)            Upon the execution and delivery hereof by the Existing Borrower,
the New Borrower, the Hermes Agent, the Administrative Agent and the Lender
accept and agree to the arrangements referred to in (a) above and agree that (i)
the New Borrower shall, as of the Restatement Effective Date, succeed to the
rights and be obligated to perform the obligations of the Existing Borrower
under the Existing Credit Agreement and (ii) the Existing Borrower shall, as of
the Restatement Effective Date, be released from its obligations under the
Existing Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 2.  Termination and Release of Guarantee.  In consideration of the
Assignment and the Assumption, subject to the satisfaction of the conditions set
forth in Section 4 of this Deed and effective as of the Restatement Effective
Date, the Guarantee in favour of the Lender issued on July13, 2011 by the New
Borrower, in its capacity as Guarantor (as defined under the Existing
Credit  Agreement), is hereby terminated in its entirety and the New Borrower is
forever released and discharged from its obligations under the Guarantee.
 
SECTION 3.  Amendment to the Existing Credit Agreement.  In consideration of the
mutual covenants in this Deed, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the New Borrower,
the Hermes Agent, the Administrative Agent and the Lender agree that the
Existing Credit Agreement is, immediately after giving effect to the Assignment
and the Assumption and subject to the satisfaction of the conditions precedent
set forth in Section 4, hereby amended on the Restatement Effective Date in its
entirety to read as set forth in Appendix I hereto.
 
SECTION 4.  Conditions of Effectiveness of Restated Credit Agreement and
Assignment and Assumption.  The transactions contemplated by Sections 1 and 2 of
this Deed and the Restated Credit Agreement shall become effective in accordance
with the terms of this Deed on the date (the “Restatement Effective Date”) each
of the following conditions has been satisfied to the reasonable satisfaction of
the Administrative Agent:
 
(a)           This Deed shall have become effective in accordance with Section 5
and the Administrative Agent shall have received duly executed original
signature pages to this Deed from each party hereto.
 
(b)           The Administrative Agent shall have received from the New
Borrower:
 
(i)           a certificate dated no earlier than the signing date of this Deed
of its Secretary or Assistant Secretary as to the incumbency and signatures of
those of its officers authorized to act with respect to this Deed and as to the
truth and completeness of the attached:
 
(x)           resolutions of its Board of Directors then in full force and
effect authorizing the execution, delivery and performance of this Deed and each
other Loan Document, and
 
(y)            Organic Documents of the New Borrower,
 
and upon which certificate the Lender may conclusively rely until it shall have
received a further certificate of the Secretary or Assistant Secretary of the
New Borrower canceling or amending such prior certificate; and
 
(ii)           a Certificate of Good Standing issued by the relevant Liberian
authorities in respect of the New Borrower;
 
(c)           The Administrative Agent shall have received from the Existing
Borrower:
 
(i)           a certificate dated no earlier than the signing date of this Deed
of its Secretary or Assistant Secretary as to the incumbency and signatures of
those of its officers authorized to act with respect to this Deed and as to the
truth and completeness of the attached:
 
 
 

--------------------------------------------------------------------------------

 
(x)            resolutions of its Board of Directors then in full force and
effect authorizing the execution, delivery and performance of this Deed and each
other Loan Document, and
 
(y)           Organic Documents of the Existing Borrower,
 
and upon which certificate the Lender may conclusively rely until it shall have
received a further certificate of the Secretary or Assistant Secretary of the
Existing Borrower canceling or amending such prior certificate; and
 
(ii)           a Certificate of Good Standing issued by the relevant Liberian
authorities in respect of the Existing Borrower;
 
(d)           The Administrative Agent shall have received opinions, addressed
to the Administrative Agent and the Lender from:
 
(i)            Watson, Farley & Williams (New York) LLP, counsel to the New
Borrower, as to Liberian Law covering the matters set forth in Exhibit A-1
hereto;
 
(ii)           Norton Rose LLP, counsel to the Administrative Agent, covering
the matters set forth in Exhibit A-2 hereto; and
 
(iii)      Clifford Chance US LLP, United States tax counsel to the Lenders,
covering the matters set forth in Exhibit A-3 hereto.
 
(e)           The Administrative Agent or the Hermes Agent shall have received
to its reasonable satisfaction a duly executed amendment to the Hermes Insurance
Policy;
 
(f)           The Administrative Agent shall have received all invoiced expenses
of the Administrative Agent (including the agreed fees and expenses of counsel
to the Administrative Agent) required to be paid by the New Borrower pursuant to
Section 8 below or that the New Borrower has otherwise agreed in writing to pay
to the Administrative Agent, in each case on or prior to the Restatement
Effective Date.
 
(g)           The representations and warranties set forth in Section 6 are true
as of the Restatement Effective Date.
 
The Administrative Agent shall notify the Lender and the New Borrower of the
Restatement Effective Date, and such notice shall be conclusive and binding.
 
SECTION 5.  Conditions of Deed Effectiveness.  This Deed shall become effective
as of the date hereof; provided that the Administrative Agent shall have
received counterparts of this Deed executed by the Existing Borrower, the New
Borrower and the Lender; provided further that the transactions described in
Sections 1 and Sections 2 of this Deed shall be deemed to be effective only as
of the Restatement Effective Date.
 
SECTION 6.  Representation and Warranties of the New Borrower. To induce the
Lender to enter into this Deed, the New Borrower represents and warrants that,
as of the date hereof and as of the Restatement Effective Date:
 
 
 

--------------------------------------------------------------------------------

 
(a)           The representations and warranties contained in Article VI of the
Restated Credit Agreement are true and correct in all material respects except
for those representations and warranties that are qualified by materiality or
Material Adverse Effect, which shall be true and correct, with the same effect
as if then made, and
 
(b)           No Default and no Prepayment Event and no event which (with notice
or lapse of time or both) would become a Prepayment Event has occurred and is
continuing.
 
SECTION 7.  Reference to and Effect on the Existing Credit Agreement.  On and
after the Restatement Effective Date, each reference in the Existing Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Existing Credit Agreement, shall mean and be a reference to the
Restated Credit Agreement.
 
SECTION 8.  Costs and Expenses.  The New Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Deed and the other documents to be delivered
hereunder (including the reasonable and documented fees and expenses of counsel
for the Administrative Agent with respect hereto and thereto as agreed with the
Administrative Agent) in accordance with the terms of Section 11.3 of the
Restated Credit Agreement.
 
SECTION 9. Designation. In accordance with the Restated Credit Agreement, the
Lender and the Administrative Agent designates this Deed as a Loan Document.
 
SECTION 10. Third Party Rights. No term of this Deed is enforceable under the
Contracts (Rights of Third Parties) Act 1999 by any person who is not party to
this Deed.
 
SECTION 11.  Execution in Counterparts.  This Deed may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.  Delivery of an
executed counterpart of a signature page to this Deed by telecopier shall be
effective as delivery of a manually executed counterpart of this Deed.
 
SECTION 12.  Governing Law.  This Deed and any non-contractual obligations
arising in connection with it shall be governed by, and construed in accordance
with, English law.
 
SECTION 13.  Incorporation of Terms.  The provisions of Section 11.14.2, 11.14.3
and 11.14.4 of the Restated Credit Agreement shall be incorporated into this
Deed as if set out in full in this Deed and as if references in those sections
to “this Agreement” were references to this Deed.
 
SECTION 14.  Defined Terms.  Capitalized terms not otherwise defined in the Deed
shall have the same meanings as specified in the Restated Credit Agreement.
 


 
[Remainder of page intentionally left blank.]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties to this Deed have caused this Deed to be duly
executed and delivered as of the date first above written.
 

 
SIGNED as a Deed by
CELEBRITY SILHOUETTE INC.,
as Existing Borrower
 
 
 
By /s/ Antje M. Gibson
   
Name: Antje M. Gibson
Title: Vice President and Treasurer
       
In the presence of:
       
 
By /s/ Cary Aronovitz
   
Name: Cary Aronovitz
Title: Attorney, Holland and Knight
Address:
       
 
SIGNED as a Deed by
ROYAL CARIBBEAN CRUISES LTD.,
as New Borrower
 
 
 
By /s/ Antje M. Gibson
   
Name: Antje M. Gibson
Title: Vice President and Treasurer
       
Address: 1050 Caribbean Way
Miami, Florida 33132
Facsimile No.:  (305) 539-6400
 
Email:
agibson@rccl.com
   
bstein@rccl.com
 
Attention:  Vice President and Treasurer
With a copy to:  General Counsel
       
In the presence of:
       
 
By /s/ Cary Aronovitz
   
Name: Cary Aronovitz
Title: Attorney, Holland and Knight
Address:


 
 

--------------------------------------------------------------------------------

 

 



 
SIGNED as a Deed by
KFW IPEX-BANK GMBH,
as Hermes Agent, as Administrative Agent and Lender
         
By
/s/ Claudia Schlipsing
Name: Claudia Schlipsing
Title: Director
/s/ Claudia Wenzel
Name: Claudia Wenzel
Title: Assistant Vice President
         
Address:  Palmengartenstrasse 5-9
D-60325 Frankfurt am Main
Germany
Facsimile No.:  +49 (69) 7431 3768
Email:            claudia.wenzel@kfw.de
Attention:  Shipfinancing Department
With a copy to:  Credit Operations
Facsimile No.: +49 (69) 7431 2944
 
         
In the presence of:
         
By /s/ Katja Sturm
Name: Katja Sturm
Title: Analyst
Address: KfW IPEX-Bank GmbH
Palmengartenstrasse 5-9
60325 Frankfurt am Main
 


 
 

--------------------------------------------------------------------------------

 

APPENDIX I
 

 
 

--------------------------------------------------------------------------------

 

EXECUTION COPY
 


 


 
_________________________________________
 
AMENDED AND RESTATED
 
HULL NO. S-679 CREDIT AGREEMENT
 
_________________________________________
 
dated as of February 27, 2009
 
and amended and restated on
 
February 17, 2012
 
BETWEEN
 
ROYAL CARIBBEAN CRUISES, LTD.
 
as the Borrower,
 
the Lenders from time to time party hereto
 
and
 
KFW IPEX-BANK GMBH
 
as Hermes Agent and Administrative Agent
 


 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 


 

   
PAGE
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     
SECTION 1.1.
Defined Terms
2
     
SECTION 1.2
Use of Defined Terms
11
     
SECTION 1.3
Cross-References
11
     
SECTION 1.4
Application of this Agreement to KfW IPEX as an Option A Lender
11
     
SECTION 1.5
Accounting and Financial Determinations
12
           
ARTICLE II
COMMITMENTS AND BORROWING PROCEDURES
     
SECTION 2.1.
Commitment
12
     
SECTION 2.2.
[RESERVED]
12
     
SECTION 2.3.
[RESERVED]
12
     
SECTION 2.4.
Funding
12
           
ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
     
SECTION 3.1.
Repayments
13
     
SECTION 3.2.
Prepayments
13
     
SECTION 3.3.
Interest Provisions
13
       
SECTION 3.3.1. Rates
13
 
SECTION 3.3.2. Election of Floating Rate
14
 
SECTION 3.3.3. Conversion to Floating Rate
14
 
SECTION 3.3.4. Post-Maturity Rates
14
 
SECTION 3.3.5. Payment Dates
14
 
SECTION 3.3.6. Interest Rate Determination; Replacement Reference Banks
15
     
SECTION 3.4
[RESERVED]
15




 
i 

--------------------------------------------------------------------------------

 




 
SECTION 3.4.1 [RESERVED]
15
     
SECTION 3.5.
[RESERVED]
15
       
SECTION 3.5.1 [RESERVED]
15
     
SECTION 3.6.
[RESERVED]
15
 
ARTICLE IV
CERTAIN LIBO RATE AND OTHER PROVISIONS
     
SECTION 4.1.
LIBO Rate Lending Unlawful
15
     
SECTION 4.2.
Deposits Unavailable
16
     
SECTION 4.3.
Increased LIBO Rate Loan Costs, etc.
16
     
SECTION 4.4.
Funding Losses
18
     
SECTION 4.5.
Increased Capital Costs
19
     
SECTION 4.6.
Taxes
20
     
SECTION 4.7.
Reserve Costs
22
     
SECTION 4.8.
Payments, Computations, etc.
23
     
SECTION 4.9.
Replacement Lenders, etc.
23
     
SECTION 4.10.
Sharing of Payments
24
     
SECTION 4.11.
Setoff
25
     
SECTION 4.12.
Use of Proceeds
25
     
ARTICLE V
CONDITIONS PRECEDENT
   
 
SECTION 5.1.
Advance of the Loan
  25      
SECTION 5.2.
Conditions to Effectiveness
25
     
SECTION 5.3.
CIRR Requirements
25
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES




 
ii 

--------------------------------------------------------------------------------

 



SECTION 6.1.
Organization, etc.
26
     
SECTION 6.2.
Due Authorization, Non-Contravention, etc.
26
     
SECTION 6.3.
Government Approval, Regulation, etc.
27
     
SECTION 6.4.
Compliance with Environmental Laws
27
     
SECTION 6.5
Validity, etc.
27
     
SECTION 6.6.
No Default, Event of Default or Prepayment Event
27
     
SECTION 6.7.
Litigation
27
     
SECTION 6.8
The Purchased Vessel
27
     
SECTION 6.9.
Obligations rank pari passu
28
     
SECTION 6.10.
No Filing, etc. Required
28
     
SECTION 6.11.
No Immunity
28
     
SECTION 6.12.
Investment Company Act
28
     
SECTION 6.13.
Regulation U
28
     
SECTION 6.14.
Accuracy of Information
29
     
ARTICLE VII
COVENANTS
     
SECTION 7.1.
Affirmative Covenants
29
       
SECTION 7.1.1. Financial Information, Reports, Notices, etc.
29
 
SECTION 7.1.2. Approvals and Other Consents
30
 
SECTION 7.1.3. Compliance with Laws, etc.
30
 
SECTION 7.1.4. The Purchased Vessel
31
 
SECTION 7.1.5. Insurance
31
 
SECTION 7.1.6. Books and Records
31
.
SECTION 7.1.7. Hermes Insurance Policy
31
     
SECTION 7.2.
Negative Covenants
32
       
SECTION 7.2.1. Business Activities
32
 
SECTION 7.2.2. Indebtedness
32
 
SECTION 7.2.3. Liens
32
 
SECTION 7.2.4. Financial Condition
34
 
SECTION 7.2.5. Investments
35


 
iii 

--------------------------------------------------------------------------------

 




 
SECTION 7.2.6. Consolidation, Merger, etc.
35
 
SECTION 7.2.7. Asset Dispositions, etc.
36
 
SECTION 7.2.8. Transactions with Affiliates
36
     
ARTICLE VIII
EVENTS OF DEFAULT
     
SECTION 8.1.
Listing of Events of Default
36
       
SECTION 8.1.1. Non-Payment of Obligations
36
 
SECTION 8.1.2. Breach of Warranty
37
 
SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations
37
 
SECTION 8.1.4. Default on Other Indebtedness
37
 
SECTION 8.1.5. Bankruptcy, Insolvency, etc.
38
     
SECTION 8.2.
Action if Bankruptcy
38
     
SECTION 8.3.
Action if Other Event of Default
38
     
ARTICLE IX
PREPAYMENT EVENTS
     
SECTION 9.1.
Listing of Prepayment Events
39
       
SECTION 9.1.1. Change in Ownership
39
 
SECTION 9.1.2. Change in Board
39
 
SECTION 9.1.3. Unenforceability
39
 
SECTION 9.1.4. Approvals
39
 
SECTION 9.1.5. Non-Performance of Certain Covenants and Obligations
40
 
SECTION 9.1.6. Judgments
40
 
SECTION 9.1.7. Condemnation, etc.
40
 
SECTION 9.1.8. Arrest
40
 
SECTION 9.1.9. [RESERVED]
40
 
SECTION 9.1.10. Sale/Disposal of the Purchased Vessel
40
 
SECTION 9.1.11. [RESERVED]
40
     
SECTION 9.2.
Mandatory Prepayment
40
     
ARTICLE X
THE ADMINISTRATIVE AGENT AND THE HERMES AGENT
     
SECTION 10.1.
Actions
41
     
SECTION 10.2.
Indemnity
41
     
SECTION 10.3.
Funding Reliance, etc.
41




 
iv 

--------------------------------------------------------------------------------

 



SECTION 10.4.
Exculpation
42
     
SECTION 10.5.
Successor
42
     
SECTION 10.6.
Loans by the Administrative Agent
43
     
SECTION 10.7.
Credit Decisions
44
     
SECTION 10.8.
Copies, etc.
44
     
SECTION 10.9.
The Agents’ Rights
44
     
SECTION 10.10.
The Administrative Agent’s Duties
44
     
SECTION 10.11.
Employment of Agents
45
     
SECTION 10.12.
Distribution of Payments
45
     
SECTION 10.13.
Reimbursement
45
     
SECTION 10.14.
Instructions
45
     
SECTION 10.15.
Payments
46
     
SECTION 10.16.
“Know your customer” Checks
46
     
SECTION 10.17.
No Fiduciary Relationship
46
     
ARTICLE XI
MISCELLANEOUS PROVISIONS
     
SECTION 11.1.
Waivers, Amendments, etc.
46
     
SECTION 11.2.
Notices
47
     
SECTION 11.3.
Payment of Costs and Expenses
48
     
SECTION 11.4.
Indemnification
49
     
SECTION 11.5.
Survival
50
     
SECTION 11.6.
Severability
50
     
SECTION 11.7.
Headings
50
     
SECTION 11.8.
Execution in Counterparts, Effectiveness, etc.
50
     
SECTION 11.9.
Third Party Rights
50


 
  v

--------------------------------------------------------------------------------

 



SECTION 11.10.
Successors and Assigns
51
     
SECTION 11.11.
Sale and Transfer of the Loan; Participations in the Loan
51
       
SECTION 11.11.1. Assignments
51
 
SECTION 11.11.2. Participations
53
 
SECTION 11.11.3. Register
54
     
SECTION 11.12.
Other Transactions
54
     
SECTION 11.13.
Hermes Insurance Policy
54
       
SECTION 11.13.1. Terms of Hermes Insurance Policy
54
 
SECTION 11.13.2. Obligations of the Hermes Agent and the Lenders
54
     
SECTION 11.14.
Law and Jurisdiction
55
       
SECTION 11.14.1. Governing Law
55
 
SECTION 11.14.2. Jurisdiction
55
 
SECTION 11.14.3. Alternative Jurisdiction
55
 
SECTION 11.14.4. Service of Process
56
     
SECTION 11.15.
Confidentiality
56
     
SECTION 11.16.
[RESERVED]
57





EXHIBITS
     
Exhibit A
-
Repayment Schedule
     
Exhibit B
-
[RESERVED]
     
Exhibit C
-
[RESERVED]
     
Exhibit D-1
-
Form of Original Closing Date Opinion of Liberian Counsel to Borrower
     
Exhibit D-2
-
[RESERVED]
     
Exhibit D-3
-
[RESERVED]
     
Exhibit E
-
Form of Lender Assignment Agreement




 
vi 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT
 
AMENDED AND RESTATED HULL NO. S-679 CREDIT AGREEMENT, dated as of February 27,
2009 and amended and restated on February 17, 2012, is among ROYAL CARIBBEAN
CRUISES LTD., a Liberian corporation (as assignee of Celebrity Silhouette Inc.,
the “Borrower”), KFW IPEX-BANK GMBH in its capacity as agent for the Lenders
referred to below in respect of Hermes-related matters (in such capacity, the
“Hermes Agent”), in its capacity as administrative agent (in such capacity, the
“Administrative Agent”) and in its capacity as lender (in such capacity,
together with each of the other Persons that shall become a “Lender” in
accordance with Section 11.11.1 hereof, each of them individually a “Lender”
and, collectively, the “Lenders”).
 
W I T N E S S E T H:
 
WHEREAS,


(A)  
The Borrower and Meyer Werft GmbH (formerly known as Jos. L. Meyer GmbH & Co.)
(the “Builder”) entered on May 18, 2007 into a Contract for the Construction and
Sale of Hull No. S-679 (as amended, the “Construction Contract”) pursuant to
which the Builder agreed to design, construct, equip, complete, sell and deliver
the passenger cruise vessel bearing Builder’s hull number S-679 (the “Purchased
Vessel”);



(B)  
The Borrower assigned its right to purchase the Purchased Vessel under the
Construction Contract to the Celebrity Silhouette Inc., a Liberian Corporation
(the “Original Borrower”);



(C)  
The Lenders made available to the Original Borrower, upon the terms and
conditions contained in the Hull No. S-679 Credit Agreement dated as of February
27, 2009 among the Original Borrower, the Hermes Agent, the Administrative Agent
and each Lender from time to time party thereto (the “Original Credit
Agreement”), a US dollar loan facility equal to the US Dollar Equivalent of up
to eighty per cent (80%) of the Contract Price of the Purchased Vessel, as
adjusted from time to time in accordance with the Construction Contract to
reflect, among other adjustments, change orders, in an amount not to exceed the
US Dollar Equivalent corresponding to EUR 444,000,000;



(D)  
The proceeds of such loan facility were provided to the Original Borrower two
(2) Business Days prior to the delivery of the Purchased Vessel for the purpose
of paying a portion of the Contract Price, as defined in the Construction
Contract in connection with the Original Borrower’s purchase of the Purchased
Vessel;



(E)  
Pursuant to the Assignment and Amendment Deed to Hull No. S-679 Credit Agreement
(the “Assignment and Amendment Deed”), the Original Borrower assigned to the
Borrower all of its rights under the Original Credit Agreement, and the Borrower
assumed all of the Original Borrower’s obligations under the Original Credit
Agreement;


 
 

--------------------------------------------------------------------------------

 

(F)  
Pursuant to the Assignment and Amendment Deed, and upon satisfaction of the
conditions set forth therein, the Original Credit Agreement is being amended and
restated in the form of this Agreement.



NOW, THEREFORE, the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.1. Defined Terms.  The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, when
capitalized, except where the context otherwise requires, have the following
meanings (such meanings to be equally applicable to the singular and plural
forms thereof):
 
“Accumulated Other Comprehensive Income (Loss)” means at any date the Borrower’s
accumulated other comprehensive income (loss) on such date, determined in
accordance with GAAP.
 
“Administrative Agent” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as the successor Administrative Agent,
and as shall have accepted such appointment, pursuant to Section 10.5.
 
“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person.  A
Person shall be deemed to be “controlled by” any other Person if such other
Person possesses, directly or indirectly, power to direct or cause the direction
of the management and policies of such Person whether by contract or otherwise.
 
“Agreement” means, on any date, this credit agreement as originally in effect on
the Original Effective Date and amended and restated on the Restatement
Effective Date and as thereafter from time to time amended, supplemented,
amended and restated, or otherwise modified and in effect on such date.
 
“Agreement to Provide Financing” means that certain Agreement to Provide
Financing dated as of June 6, 2007 between KfW and the Borrower, as amended.
 
“Applicable Jurisdiction” means the jurisdiction or jurisdictions under which
the Borrower is organized, domiciled or resident or from which any of its
business activities are conducted or in which any of its properties are located
and which has jurisdiction over the subject matter being addressed.
 
“Approved Appraiser” means any of the following: Barry Rogliano Salles, Paris, H
Clarkson & Co. Ltd., London, R.S. Platou Shipbrokers, Norway, or Fearnley AS,
Norway.
 
“Assignee Lender” is defined in Section 11.11.1.
 

 
2 

--------------------------------------------------------------------------------

 

“Assignment and Amendment Deed” is defined in the preamble.
 
“Authorized Officer” means those officers of the Borrower authorized to act with
respect to the Loan Documents and whose signatures and incumbency shall have
been certified to the Administrative Agent by the Secretary or an Assistant
Secretary of the Borrower.
 
“Borrower” is defined in the preamble.
 
“Business Day” means any day which is neither a Saturday or Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York City,
London or Frankfurt, and if the applicable Business Day relates to an advance of
the Loan, an Interest Period, prepayment or conversion, in each case with
respect to the Loan bearing interest by reference to the LIBO Rate, a day on
which dealings in deposits in Dollars are carried on in the London interbank
market.
 
“Capital Lease Obligations” means obligations of the Borrower or any Subsidiary
of the Borrower under any leasing or similar arrangement which, in accordance
with GAAP, would be classified as capitalized leases.
 
“Capitalization ” means, as at any date, the sum of (a) Net Debt on such date,
plus (b) Stockholders’ Equity on such date.
 
“Capitalized Lease Liabilities” means the principal portion of all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement and each other Loan
Document, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.
 
“Cash Equivalents” means all amounts other than cash that are included in the
“cash and cash equivalents” shown on the Borrower’s balance sheet prepared in
accordance with GAAP.
 
“CIRR Agent” means KfW, acting in its capacity as CIRR agent in connection with
this Agreement.
 
“Citibank Agreement” means the U.S. $875,000,000 amended and restated credit
agreement dated as of July 21, 2011 among the Borrower, as borrower, Citigroup
Global Markets Inc. and DnB Nor Bank ASA, as co-lead arrangers, and Citibank,
N.A., as administrative agent, as amended, restated, supplemented or otherwise
modified from time to time.
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
“Commitment” means, relative to any Lender, such Lender’s obligation to make the
Loan pursuant to Section 2.1 of the Original Credit Agreement.
 
“Commitment Fees” is as defined in Section 3.4 of the Original Credit Agreement.
 

 
3 

--------------------------------------------------------------------------------

 

“Construction Contract” is defined in the preamble.
 
“Contract Price” is as defined in the Construction Contract.
 
“Covered Taxes” is defined in Section 4.6.
 
“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
 
“Dollar” and the sign “$” mean lawful money of the United States.
 
“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.
 
“EUR” and the sign “€” mean the currency of participating member states of the
European Monetary Union pursuant to Council Regulation (EC) 974/98 of 3 May
1998, as amended from time to time.
 
“Event of Default” is defined in Section 8.1.
 
“Existing Debt” means the obligations of the Borrower or its Subsidiaries in
connection with (i) the Bareboat Charterparty with respect to the vessel
BRILLIANCE OF THE SEAS dated July 5, 2002 between Halifax Leasing (September)
Limited and RCL (UK) LTD, (ii) that certain credit agreement dated as of May 7,
2009 as amended and restated as of October 9, 2009 among Oasis of the Seas Inc.,
the Borrower, as guarantor, the lenders from time to time party thereto and BNP
Paribas, as administrative agent, and (iii) that certain credit agreement dated
as of March 15, 2010 among Allure of the Seas Inc., the Borrower, as guarantor,
the lenders from time to time party thereto and Skandinaviska Enskilda Banken AB
(publ), as administrative agent, and the replacement, extension, renewal or
amendment of the foregoing without increase in the amount or change in any
direct or contingent obligor of such obligations.
 
“Existing Group” means the following Persons:  (a) A. Wilhelmsen AS., a
Norwegian corporation (“Wilhelmsen”); (b) Cruise Associates, a Bahamian general
partnership (“Cruise”); and (c) any Affiliate of either or both of Wilhelmsen
and Cruise.
 
“Existing Principal Subsidiaries” means each Subsidiary of the Borrower that is
a Principal Subsidiary on the Restatement Effective Date.
 
“FATCA” means Sections 1471 through 1474 of the Code, as in effect at the date
hereof, and any current or future regulations promulgated thereunder or official
interpretations thereof.
 
“Fiscal Quarter” means any quarter of a Fiscal Year.
 
“Fiscal Year” means any annual fiscal reporting period of the Borrower.
 
“Fixed Rate” means a rate per annum equal to the sum of 5.62% per annum plus the
Fixed Rate Margin.
 

 
4 

--------------------------------------------------------------------------------

 

“Fixed Rate Margin” means 0.20% per annum.
 
“Floating Rate” means a rate per annum equal to the sum of the LIBO Rate plus
the Floating Rate Margin.
 
“Floating Rate Indemnity Amount” is defined in Section 4.4.
 
“Floating Rate Loan” means all or any portion of the Loan bearing interest at
the Floating Rate.
 
“Floating Rate Margin” means, for each Interest Period, 0.40% per annum.
 
“Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter, the
ratio computed for the period of four consecutive Fiscal Quarters ending on the
close of such Fiscal Quarter of:
 
a)  
net cash from operating activities (determined in accordance with GAAP) for such
period, as shown in the Borrower’s consolidated statement of cash flow for such
period, to

 
b)  
the sum of:

 
i)           dividends actually paid by the Borrower during such period
(including, without limitation, dividends in respect of preferred stock of the
Borrower); plus
 
ii)            scheduled payments of principal of all debt less New Financings
(determined in accordance with GAAP, but in any event including Capitalized
Lease Liabilities), in each case, of the Borrower and its Subsidiaries for such
period.
 
“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.
 
“Funding Losses Event” is defined in Section 4.4.
 
“GAAP” is defined in Section 1.4.
 
“Government-related Obligations” means obligations of the Borrower or any
Subsidiary of the Borrower under, or Indebtedness incurred by the Borrower or
any Subsidiary of the Borrower to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable the Borrower and its Subsidiaries to continue their business in such
Applicable Jurisdiction, excluding, in any event, any taxes imposed on the
Borrower or any Subsidiary of the Borrower.
 
“Hedging Instruments” means options, caps, floors, collars, swaps, forwards,
futures and any other agreements, options or instruments substantially similar
thereto or any series or combination thereof used to hedge interest, foreign
currency and commodity exposures.
 

 
5 

--------------------------------------------------------------------------------

 

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.
 
“Hermes” means Euler Hermes Kreditversicherungs AG, Friedensallee 254, 22763
Hamburg acting in its capacity as representative of the Federal Republic of
Germany in connection with the issuance of export credit guarantees.
 
“Hermes Agent” is defined in the preamble.
 
“Hermes Fee” means the fee payable to Hermes under and in respect of the Hermes
Insurance Policy.
 
“Hermes Insurance Policy” means the guarantee (Deckungsdokument) issued by the
Federal Republic of Germany, represented by Hermes, in favour of the Lenders.
 
“Indebtedness ” means, for any Person:  (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 180 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for the account of such Person; (e) Capital Lease
Obligations of such Person; (f) guarantees by such Person of Indebtedness of
others, up to the amount of Indebtedness so guaranteed; (g) obligations of such
Person in respect of surety bonds and similar obligations; and (h) liabilities
arising under Hedging Instruments.
 
“Indemnified Liabilities” is defined in Section 11.4.
 
“Indemnified Parties ” is defined in Section 11.4.
 
“Interest Make-Up Agreement” means either an Option A Refinancing Agreement or
an Option B Interest Make-Up Agreement.
 
“Interest Period” means the period between the Original Closing Date and the
first Repayment Date, and subsequently each succeeding period between two
consecutive Repayment Dates, except that:
 
a)  
Any Interest Period which would otherwise end on a day which is not a Business
Day shall end on the next Business Day to occur, except if such Business Day
does not fall in the same calendar month, the Interest Period will end on the
last Business Day in that calendar month, the interest amount

 

 
6 

--------------------------------------------------------------------------------

 

due in respect of the Interest Period in question and in respect of the next
following Interest Period being adjusted accordingly; and
 
b)  
If any Interest Period is altered by the application of a) above, the subsequent
Interest Period shall end on the day on which it would have ended if the
preceding Interest Period had not been so altered.

 
“Investment” means, relative to any Person,
 
a)  
any loan or advance made by such Person to any other Person (excluding
commission, travel, expense and similar advances to officers and employees made
in the ordinary course of business); and

 
b)  
any ownership or similar interest held by such Person in any other Person.

 
“KfW” means KfW of Palmengartenstrasse 5-9, 60325 Frankfurt am Main, Germany
acting in its own name for the account of the government of the Federal Republic
of Germany.
 
“KfW IPEX” means KfW IPEX-Bank GmbH of Palmengartenstrasse 5-9, 60325 Frankfurt
am Main, Germany.
 
“Lender Assignment Agreement” means any Lender Assignment Agreement
substantially in the form of Exhibit E.
 
“Lender and Lenders” are defined in the preamble.
 
“Lending Office” means, relative to any Lender, the office of such Lender
designated as such below its signature to the Original Credit Agreement or
designated in a Lender Assignment Agreement or such other office of a Lender as
designated from time to time by notice from such Lender to the Borrower and the
Administrative Agent, whether or not outside the United States, which shall be
making or maintaining the Loan of such Lender hereunder.
 
“LIBO Rate” means the rate per annum of the offered quotation for deposits in
Dollars for six months (or, in the case of Section 3.3.4(a), for three months)
which appears on Reuters LIBOR01 Page (or any successor page) at or about 11:00
a.m. (London time) two (2) Business Days before the commencement of the relevant
Interest Period; provided that:
 
a)  
for the purposes of determining the post-maturity rate of interest under Section
3.3.4(b), the LIBO Rate shall be determined by reference to deposits on an
overnight or call basis or for such other period or periods as the
Administrative Agent may determine after consultation with the Lenders, which
period shall be no longer than one month unless the Borrower otherwise agrees;
and

 
b)  
subject to Section 3.3.6, if no such offered quotation appears on Reuters
LIBOR01 Page (or any successor page) at the relevant time, the LIBO Rate shall
be the rate per annum certified by the Administrative Agent to be the average of
the rates quoted by the Reference Banks as the rate at which each

 

 
7 

--------------------------------------------------------------------------------

 

of the Reference Banks was (or would have been) offered deposits of Dollars by
prime banks in the London interbank market in an amount approximately equal to
the amount of the Loan and for a period of six months.
 
“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.
 
“Loan Document” means this Agreement and the Assignment and Amendment Deed.
 
“Loan” means the principal sum of  the US Dollar Equivalent of up to eighty per
cent (80%) of the Contract Price of the Purchased Vessel (as adjusted from time
to time in accordance with the Construction Contract), but in any event in an
amount not to exceed the US Dollar Equivalent corresponding to EUR 444,000,000,
advanced by the Lenders to the Borrower on the Original Closing Date upon the
terms and conditions of the Original Credit Agreement or the amount thereof for
the time being advanced and outstanding under this Agreement (as the context may
require).
 
“Margin” means the Fixed Rate Margin and/or the Floating Rate Margin.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Administrative Agent or any Lender
under the Loan Documents or (c) the ability of the Borrower to perform its
payment Obligations under the Loan Documents.
 
“Material Litigation” is defined in Section 6.7.
 
“Net Debt” means, at any time, the aggregate outstanding principal amount of all
debt (including, without limitation, Capitalized Lease Liabilities) of the
Borrower and its Subsidiaries (determined on a consolidated basis in accordance
with GAAP) less the sum of (without duplication);
 
a)           all cash on hand of the Borrower and its Subsidiaries; plus
 
b)           all Cash Equivalents.
 
“Net Debt to Capitalization Ratio” means, as at any date, the ratio of (a) Net
Debt on such date to (b) Capitalization on such date.
 
“New Financings” means proceeds from:
 
a)            borrowed money (whether by loan or issuance and sale of debt
securities), including drawings under this Agreement and any revolving credit
facilities of the Borrower, and
 
b)           the issuance and sale of equity securities.
 

 
8 

--------------------------------------------------------------------------------

 

“Nordea Agreement” means the U.S. $525,000,000 credit agreement dated as of
November 19, 2010, as amended by Amendment No. 1 thereto dated as of November
19, 2010, among Royal Caribbean Cruises Ltd., as the borrower, Nordea Bank
Finland PLC, Citigroup Global Markets Limited and DnB Nor Markets, Inc., as
co-lead arrangers, Nordea Bank Finland PLC, as administrative agent, and DNB Nor
Bank ASA, as documentation agent, as amended, restated, supplemented or
otherwise modified from time to time.
 
“Obligations” means all obligations (payment or otherwise) of the Borrower
arising under or in connection with this Agreement.
 
“Option A Refinancing Agreement” means a refinancing agreement entered into
between the Refinancing Bank and any Lender pursuant to Sections 1.2.1 and 1.2.2
of the Terms and Conditions, substantially in the form of Exhibit F hereto.
 
“Option A Lender” means each Lender that has executed an Option A Refinancing
Agreement.
 
“Option B Interest Make-Up Agreement” means an interest make-up agreement
entered into between the CIRR Agent and any Lender pursuant to Section 1.2.4 of
the Terms and Conditions.
 
“Option B Lender” means each Lender that has executed an Option B Interest
Make-Up Agreement.
 
“Organic Document” means, relative to the Borrower, its articles of
incorporation (inclusive of any articles of amendment to its articles of
incorporation) and its by-laws.
 
“Original Borrower” is defined in the preamble.
 
“Original Closing Date” means the date on which the Loan was advanced, which
date is July 14, 2011.
 
“Original Credit Agreement” is defined in the preamble.
 
“Original Effective Date” means the date the Original Credit Agreement became
effective pursuant to Section 11.8, of the Original Credit Agreement, which date
is February 27, 2009.
 
“Participant” is defined in Section 11.11.2.
 
“Participant Register” is defined in Section 11.11.2.
 
“Percentage” means, relative to any Lender, the percentage set forth opposite
its signature to the Original Credit Agreement or as set out in the applicable
Lender Assignment Agreement, as such percentage may be adjusted from time to
time pursuant to Section 4.9 or pursuant to Lender Assignment Agreement(s)
executed by such Lender and its Assignee Lender(s) and delivered pursuant to
Section 11.11.1.
 

 
9 

--------------------------------------------------------------------------------

 

“Person” means any natural person, corporation, limited liability company,
partnership, firm, association, trust, government, governmental agency or any
other entity, whether acting in an individual, fiduciary or other capacity.
 
“Prepayment Event” is defined in Section 9.1.
 
“Principal Subsidiary” means any Subsidiary of the Borrower that owns a Vessel.
 
“Purchased Vessel” is defined in the preamble.
 
“Quarterly Payment Date” means, the last day of each of March, June, September
and December or, if any such day is not a Business Day, the next succeeding
Business Day.
 
“Reference Banks” means KfW IPEX and each additional Reference Bank and/or each
replacement Reference Bank appointed by the Administrative Agent pursuant to
Section 3.3.6.
 
“Refinancing Bank” means KfW in its capacity as the provider of refinancing
pursuant to Section 1.2.2 of the Terms and Conditions.
 
“Repayment Date” means each of the dates for payment of the repayment
installments of the Loan specified in Exhibit A, as amended and/or replaced from
time to time by the Administrative Agent and the Borrower.
 
“Required Lenders” means, at any time, Lenders that in the aggregate, hold more
than 50% of the aggregate unpaid principal amount of the Loan or, if no such
principal amount is then outstanding, Lenders that in the aggregate have more
than 50% of the Commitments.
 
“Restatement Effective Date” means the date on which all of the conditions to
the effectiveness of the amendment and restatement of the Original Credit
Agreement in the form of this Agreement, which are set forth in Section 4 of the
Assignment and Amendment Deed, are satisfied, which date is February ___, 2012.
 
“Reuters LIBOR01 Page” means the display designated as “Page 01” on the Reuters
Money News Service or such other page as may replace Page 01 on that service for
the purpose of displaying rates comparable to that rate or on such other service
as may be nominated by the British Bankers' Association as the information
vendor for the purpose of displaying the British Bankers' Association Interest
Settlement Rates for Dollars).
 
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
 
“Stockholders’ Equity” means, as at any date, the Borrower’s stockholders’
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders’ Equity resulting (directly or indirectly) from a change after the
Restatement Effective Date in GAAP or in the interpretation thereof shall be
disregarded in the computation of Stockholders’ Equity such that the amount of
any reduction thereof resulting from such change shall be added back to
Stockholders’ Equity.
 

 
10 

--------------------------------------------------------------------------------

 

“Subsidiary” means, with respect to any Person, any corporation of which more
than 50% of the outstanding capital stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.
 
“Taxes” is defined in Section 4.6.
 
“Terms and Conditions” means the general terms and conditions for CIRR Interest
Make-Up for Ship Financing issued by the Federal Republic of Germany on July 2,
2008.
 
“US Dollar Equivalent” means any EUR amount converted to a corresponding US
dollar amount as determined four (4) Business Days prior to delivery of the
Purchased Vessel using the weighted average rate of exchange that the Borrower
has agreed, either in the spot or forward currency markets, to pay its
counterparties for the purchase of the relevant amount of EUR with USD for the
payment of the final installment of the Contract Price.  Such rate of exchange
to be evidenced by counterparty confirmations.
 
“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.
 
“Vessel” means a passenger cruise vessel owned by the Borrower or one of its
Subsidiaries.
 
“Voting Stock” means shares of capital stock of the Borrower of any class or
classes (however designated) that have by the terms thereof normal voting power
to elect the members of the Board of Directors of the Borrower (other than
voting power upon the occurrence of a stated contingency, such as the failure to
pay dividends).
 
SECTION 1.2. Use of Defined Terms.  Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall, when capitalized, have such meanings when used in each notice and other
communication delivered from time to time in connection with this Agreement or
any other Loan Document.
 
SECTION 1.3. Cross-References.  Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.
 
  Application of this Agreement to KfW IPEX as an Option A Lender.  The parties
to this Agreement are aware that KfW IPEX will not enter into an Option A
Refinancing Agreement with the CIRR Agent. However, for the purposes of this
Agreement, KfW IPEX will be deemed to have entered into an Option A Refinancing
Agreement with the CIRR Agent in the form of Exhibit F. Consequently, any
reference to an Option A Lender shall include KfW IPEX and any reference to an
Option A Refinancing Agreement shall include the Option A Refinancing Agreement
deemed to have been entered into by KfW IPEX.
 

 
11 

--------------------------------------------------------------------------------

 



SECTION 1.5. Accounting and Financial Determinations.  Unless otherwise
specified, all accounting terms used herein or in any other Loan Document shall
be interpreted, all accounting determinations and computations hereunder or
thereunder (including under Section 7.2.4) shall be made, and all financial
statements required to be delivered hereunder or thereunder shall be prepared,
in accordance with United States generally accepted accounting principles
(“GAAP”) consistently applied (or, if not consistently applied, accompanied by
details of the inconsistencies); provided that if the Borrower elects to apply
or is required to apply International Financial Reporting Standards (“IFRS”)
accounting principles in lieu of GAAP, upon any such election and notice to the
Administrative Agent, references herein to GAAP shall thereafter be construed to
mean IFRS (except as otherwise provided in this Agreement); provided further
that if, as a result of (i) any change in GAAP or IFRS or in the interpretation
thereof or (ii) the application by the Borrower of IFRS in lieu of GAAP, in each
case, after the Original Effective Date, there is a change in the manner of
determining any of the items referred to herein or thereunder that are to be
determined by reference to GAAP, and the effect of such change would (in the
reasonable opinion of the Borrower or the Administrative Agent) be such as to
affect the basis or efficacy of the financial covenants contained in Section
7.2.4 in ascertaining the consolidated financial condition of the Borrower and
its Subsidiaries and the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate such change
occurring after the date hereof in GAAP or the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), then such item shall for the purposes of Section 7.2.4
continue to be determined in accordance with GAAP relating thereto as if GAAP
were applied immediately prior to such change in GAAP or in the interpretation
thereof until such notice shall have been withdrawn or such provision amended in
accordance herewith.
 
ARTICLE II
 
COMMITMENTS AND BORROWING PROCEDURES
 
SECTION 2.1. Commitment.  On the terms and subject to the conditions of the
Original Credit Agreement (including Article V thereof), each Lender severally
made its portion of the Loan pursuant to its Commitment described in Section 2.2
of the Original Credit Agreement.
 
SECTION 2.2. [RESERVED].
 
SECTION 2.3. [RESERVED].
 
SECTION 2.4. Funding. Each Lender may, if it so elects, fulfill its obligation
to continue its Loan hereunder by causing one of its foreign branches or
Affiliates (or an international banking facility created by such Lender) to
maintain such Loan; provided that such Loan shall nonetheless be deemed to have
been made and to be held by such Lender, and the obligation of the Borrower to
repay such Loan shall nevertheless be to such Lender for the account of such
foreign branch, Affiliate or international banking facility; provided, further,
that the Borrower shall not be required to pay any amount under Sections 4.3,
4.4, 4.5, 4.6 and 4.7
 

 
12 

--------------------------------------------------------------------------------

 

that is greater than the amount which it would have been required to pay had the
Lender not caused such branch or Affiliate (or international banking facility)
to maintain such Loan.
 
ARTICLE III
 
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
         
             SECTION 3.1. Repayments.  a) Subject to Section 3.1 b), the
Borrower shall repay the Loan in the installments and on the dates set out in
Exhibit A.
 
b)  
[RESERVED]

 
c)  
No such amounts repaid by the Borrower pursuant to this Section 3.1 may be
reborrowed under the terms of this Agreement.

   
SECTION 3.2. Prepayment.  The Borrower
 
a)  
May, from time to time on any Business Day, make a voluntary prepayment, in
whole or in part, of the outstanding principal amount of the Loan; provided
that:

 
i)  
all such voluntary prepayments shall require at least five Business Days’ (or,
if such prepayment is to be made on the last day of an Interest Period for such
Loan, four Business Days’) prior written notice to the Administrative Agent; and

 
ii)  
all such voluntary partial prepayments shall be in an aggregate minimum amount
of $10,000,000 and a multiple of $1,000,000 (or the remaining amount of the
Loan) and shall be applied pro rata in satisfaction of the repayment
installments of the Loan set out in Exhibit A.

 
b)  
Shall, immediately upon any acceleration of the repayment of the installments of
the Loan pursuant to Section 8.2 or 8.3 or the mandatory prepayment of the Loan
pursuant to Section 9.2, repay the Loan.

 
Each prepayment of the Loan made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4.  No amounts
prepaid by the Borrower may be reborrowed under the terms of this Agreement.
 
SECTION 3.3. Interest Provisions.  Interest on the outstanding principal amount
of the Loan shall accrue and be payable in accordance with this Section 3.3.
 
             SECTION 3.3.1. Rates.  The Loan shall accrue interest from the
Original Closing Date to the date of repayment or prepayment of the Loan in full
to the Lenders at the Fixed Rate, subject to (i) any election made by the
Borrower to elect the Floating Rate pursuant to Section 3.3.2 or (ii) any
conversion of any portion of the Loan held by a Lender to a Floating Rate Loan
upon the termination of the Interest Make-Up Agreement to which such Lender is a
party in accordance with Section 3.3.3. Interest calculated at the Fixed Rate or
the Floating Rate shall be payable semi-annually in arrears on the Repayment
Dates set out in Exhibit A. The Loan
 

 
13 

--------------------------------------------------------------------------------

 

shall bear interest from and including the first day of the applicable Interest
Period to (but not including) the last day of such Interest Period at the
interest rate determined as applicable to the Loan. All interest shall be
calculated on the basis of the actual number of days elapsed over a year
comprised of 360 days.
 
             SECTION 3.3.2. Election of Floating Rate.
 
a)  
[RESERVED]

 
b)  
[RESERVED]

 
c)  
By written notice to the Administrative Agent no later then 2:00 p.m. Frankfurt
time 30 days prior to the end of an Interest Period, the Borrower may elect to
pay interest on the Loan for the remainder of the term of the Loan at the
Floating Rate, with effect from the end of that Interest Period.

 
d)  
Any election made under Section 3.3.2.c) may only be made one time during the
term of the Loan.

 
 
              SECTION 3.3.3. Conversion to Floating Rate.  If, during any
Interest Period, the Interest Make-Up Agreement in effect with any Lender is
terminated for any reason (other than as a result of the negligence or willful
misconduct of such Lender), then the portion of the Loan held by such Lender
shall convert to a Floating Rate Loan on the last day of such Interest Period,
and the Borrower shall pay interest on such portion of the Loan at the Floating
Rate on such portion for the remainder of the term of the Loan. The Borrower
shall not incur any liability to make any payments pursuant to Section 4.4 or to
pay any other indemnity or compensation obligation in connection with any such
conversion.
 
             SECTION 3.3.4. Post-Maturity Rates.  After the date any principal
amount of the Loan is due and payable (whether on any Repayment Date, upon
acceleration or otherwise), or after any other monetary Obligation of the
Borrower shall have become due and payable, the Borrower shall pay, but only to
the extent permitted by law, interest (after as well as before judgment) on such
amounts for each day during the period of such default at a rate per annum
certified by the Administrative Agent to the Borrower (which certification shall
be conclusive in the absence of manifest error) to be equal to (a) in the case
of (i) principal of and interest on the Loan payable to each Option A Lender and
(ii) interest on the Loan payable to each Option B Lender, the sum of the
Floating Rate plus 3% per annum and (b) in the case of any other monetary
Obligation, the sum of the Floating Rate plus 2% per annum.
 
 
             SECTION 3.3.5. Payment Dates.  Interest accrued on the Loan shall
be payable, without duplication, on the earliest of:
 
a)  
each Repayment Date;

 
b)  
the date of any prepayment, in whole or in part, of principal outstanding on the
Loan (but only on the principal so prepaid); and

 

 
14 

--------------------------------------------------------------------------------

 

c)  
on that portion of the Loan the repayment of which is accelerated pursuant to
Section 8.2 or Section 8.3, immediately upon such acceleration.

 
SECTION 3.3.6. Interest Rate Determination; Replacement Reference Banks.  The
Administrative Agent shall obtain from each Reference Bank timely information
for the purpose of determining the LIBO Rate in the event that no offered
quotation appears on Reuters LIBOR01 Page and the LIBO Rate is to be determined
by reference to quotations supplied by the Reference Banks.  If any one or more
of the Reference Banks shall fail to furnish in a timely manner such information
to the Administrative Agent for any such interest rate, the Administrative Agent
shall determine such interest rate on the basis of the information furnished by
the remaining Reference Banks.  If the Borrower elects to add an additional
Reference Bank hereunder or a Reference Bank ceases for any reason to be able
and willing to act as such, the Administrative Agent shall, at the direction of
the Required Lenders and after consultation with the Borrower and the Lenders,
appoint a replacement for such Reference Bank or, as the case may be, additional
Reference Bank, reasonably acceptable to the Borrower, and such replaced
Reference Bank shall cease to be a Reference Bank hereunder or, as the case may
be, such new Reference Bank shall be an additional Reference Bank.  The
Administrative Agent shall furnish to the Borrower and to the Lenders each
determination of the LIBO Rate made by reference to quotations of interest rates
furnished by Reference Banks.
 
Interest accrued on the Loan or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether upon acceleration or otherwise) shall be payable upon demand.
 
     SECTION 3.4. [RESERVED]
 
    SECTION 3.5.  [RESERVED]
            
SECTION 3.5.1. [RESERVED]
             
  SECTION 3.6. [RESERVED]
 
ARTICLE IV
 
CERTAIN LIBO RATE AND OTHER PROVISIONS
 
SECTION 4.1. LIBO Rate Lending Unlawful. If after the Original Effective Date
the introduction of or any change in or in the interpretation of any law makes
it unlawful, or any central bank or other governmental authority having
jurisdiction over such Lender asserts that it is unlawful, for such Lender to
continue or maintain the Loan bearing interest at a rate based on the LIBO Rate,
the obligation of such Lender to continue or maintain its Loan bearing interest
at a rate based on the LIBO Rate shall, upon notice thereof to the Borrower, the
Administrative Agent and each other Lender, forthwith be suspended until the
circumstances causing such suspension no longer exist, provided that such
Lender’s obligation to continue and maintain its Loan hereunder shall be
automatically converted into an obligation to continue and maintain the Loan
bearing interest at a rate to be negotiated between such Lender and the Borrower
that is the
 

 
15 

--------------------------------------------------------------------------------

 

equivalent of the sum of the LIBO Rate for the relevant Interest Period plus the
Floating Rate Margin.
 
SECTION 4.2. Deposits Unavailable.  If, on or after the date the Borrower elects
the Floating Rate pursuant to Section 3.3.2 or if any Lender shall have entered
into an Option B Interest Make-Up Agreement (an “Option B Lender”), the
Administrative Agent shall have determined that:
 
a)  
Dollar deposits in the relevant amount and for the relevant Interest Period are
not available to each Reference Bank in its relevant market; or

 
b)  
by reason of circumstances affecting the Reference Banks’ relevant markets,
adequate means do not exist for ascertaining the interest rate applicable
hereunder to LIBO Rate loans for the relevant Interest Period,

 
c)  
the cost to the Refinancing Bank, in the event the Borrower has elected the
Floating Rate pursuant to Section 3.3.2, or the cost to Option B Lenders that in
the aggregate hold more than 50% of the aggregate unpaid principal amount of the
Loan then held by Option B Lenders, if any Lender shall have entered into an
Option B Interest Make-Up Agreement, in each case of obtaining matching deposits
in the relevant interbank market for the relevant Interest Period would be in
excess of the LIBO Rate,

 
then the Administrative Agent shall give notice of such determination
(hereinafter called a “Determination Notice”) to the Borrower and each of the
Lenders.  The Borrower, the Lenders and the Administrative Agent shall then
negotiate in good faith in order to agree upon a mutually satisfactory interest
rate and interest period (or interest periods) to be substituted for those which
would otherwise have applied under this Agreement.  If the Borrower, the Lenders
and the Administrative Agent are unable to agree upon an interest rate (or
rates) and interest period (or interest periods) prior to the date occurring
fifteen (15) Business Days after the giving of such Determination Notice, the
Administrative Agent shall (after consultation with the Lenders) set an interest
rate and an interest period (or interest periods), in each case to take effect
at the end of the Interest Period current at the date of the Determination
Notice, which rate (or rates) shall be equal to the sum of the Floating Rate
Margin and the lesser of (x) the cost to the Refinancing Bank of funding the
portion of the Loan financed by the Refinancing Bank and (y) the weighted
average of the corresponding interest rates at or about 11:00 a.m. (London time)
two Business Days before the commencement of the relevant Interest Period on
Reuters’ pages KLIEMMM, GARBIC01 and FINA01 (or such other pages as may replace
Reuters’ pages KLIEMMM, GARBIC01 or FINA01 on Reuters’ service).  The
Administrative Agent shall furnish a certificate to the Borrower as soon as
reasonably practicable after the Administrative Agent has given such
Determination Notice setting forth such rate.  In the event that the
circumstances described in this Section 4.2 shall extend beyond the end of an
interest period agreed or set pursuant hereto, the foregoing procedure shall be
repeated as often as may be necessary.
 
SECTION 4.3. Increased LIBO Rate Loan Costs, etc.  If after the Original
Effective Date a change in any applicable treaty, law, regulation or regulatory
requirement or in the interpretation thereof or in its application to the
Borrower, or if compliance by any Lender with any applicable direction, request,
requirement or guideline (whether or not having the force
 

 
16 

--------------------------------------------------------------------------------

 

of law) of any governmental or other authority including, without limitation,
any agency of the European Union or similar monetary or multinational authority
insofar as it may be changed or imposed after the date hereof, shall:
 
a.  
subject any Lender to any taxes, levies, duties, charges, fees, deductions or
withholdings of any nature with respect to its portion of the Loan or any part
thereof imposed, levied, collected, withheld or assessed by any jurisdiction or
any political subdivision or taxing authority thereof (other than taxation on
overall net income and, to the extent such taxes are described in Section 4.6,
withholding taxes); or

 
b.  
change the basis of taxation to any Lender (other than a change in taxation on
the overall net income of any Lender) of payments of principal or interest or
any other payment due or to become due pursuant to this Agreement; or

 
c.  
impose, modify or deem applicable any reserve or capital adequacy requirements
(other than the increased capital costs described in Section 4.5 and reserve
costs described in Section 4.7) or other banking or monetary controls or
requirements which affect the manner in which a Lender shall allocate its
capital resources to its obligations hereunder or require the making of any
special deposits against or in respect of any assets or liabilities of, deposits
with or for the account of, or loans by, any Lender (provided that such Lender
shall, unless prohibited by law, allocate its capital resources to its
obligations hereunder in a manner which is consistent with its present treatment
of the allocation of its capital resources); or

 
d.  
impose on any Lender any other condition affecting its portion of the Loan or
any part thereof,

 
and the result of any of the foregoing is either (i) to increase the cost to
such Lender of maintaining the Loan or any part thereof, (ii) to reduce the
amount of any payment received by such Lender or its effective return hereunder
or on its capital or (iii) to cause such Lender to make any payment or to forego
any return based on any amount received or receivable by such Lender hereunder,
then and in any such case if such increase or reduction in the opinion of such
Lender materially affects the interests of such Lender, (A) such Lender shall
(through the Administrative Agent) notify the Borrower of the occurrence of such
event and use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate a different Lending Office if the
making of such a designation would avoid the effects of such law, regulation or
regulatory requirement or any change therein or in the interpretation thereof
and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender and (B) the Borrower shall forthwith upon such
demand pay to the Administrative Agent for the account of such Lender such
amount as is necessary to compensate such Lender for such additional cost or
such reduction and ancillary expenses, including taxes, incurred as a result of
such adjustment. Such notice shall (i) describe in reasonable detail the event
leading to such additional cost, together with the approximate date of the
effectiveness thereof, (ii) set forth the amount of such additional cost, (iii)
describe the manner in which such amount has been calculated, (iv) certify that
the method used to calculate such amount is such Lender’s standard method of
calculating such amount, (v) certify that such request is consistent with its
treatment of other borrowers that are subject to similar provisions, and (vi)
certify that, to the best of its
 

 
17 

--------------------------------------------------------------------------------

 

knowledge, such change in circumstance is of general application to the
commercial banking industry in such Lender’s jurisdiction of organization or in
the relevant jurisdiction in which such Lender does business. Failure or delay
on the part of any Lender to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender pursuant
to this Section for any increased costs or reductions incurred more than three
months prior to the date that such Lender notifies the Borrower of the
circumstance giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor; provided further that, if the
circumstance giving rise to such increased costs or reductions is retroactive,
then the three-month period referred to above shall be extended to include the
period of retroactive effect thereof, but not more than six months prior to the
date that such Lender notifies the Borrower of the circumstance giving rise to
such cost or reductions and of such Lender’s intention to claim compensation
therefor.
 
SECTION 4.4. Funding Losses.  (a) In the event any Lender shall incur any loss
or expense (for the avoidance of doubt excluding loss of profit in the event the
Borrower has elected the Floating Rate pursuant to Section 3.3.2) by reason of
the liquidation or reemployment (at not less than the market rate) of deposits
or other funds acquired by such Lender to continue or maintain any portion of
the principal amount of the Loan as a result of:
 
i)  
If at the time interest is calculated at the Floating Rate, any conversion or
repayment or prepayment or acceleration of the principal amount of the Loan on a
date other than the scheduled last day of an Interest Period or otherwise
scheduled date for repayment or payment;

 
ii)  
if at the time interest is calculated at the Fixed Rate, any repayment or
prepayment or acceleration of the principal amount of the Loan, other than any
repayment made on the date scheduled for such repayment;

 
iii)  
an election by the Borrower of the Floating Rate in accordance with Section
3.3.2.c);

 
iv)  
[RESERVED]; or

 
v)  
[RESERVED]

 
(a “Funding Losses Event”) then, upon the written notice of such Lender to the
Borrower (with a copy to the Administrative Agent), the Borrower shall, within
five (5) Business Days of its receipt thereof:
 
a.      if at that time interest is calculated at the Floating Rate, pay
directly to the Administrative Agent an amount (the “Floating Rate Indemnity
Amount”) equal to the amount by which:
 
(i)           interest calculated at the Floating Rate which a Lender would have
received on its share of the amount of the Loan subject to such Funding Losses
Event for the period from the date of receipt of any part of its share in the
Loan to the last day of the applicable Interest Period,
 

 
18 

--------------------------------------------------------------------------------

 

exceeds:
 
(ii)           the amount which a Lender would be able to obtain by placing an
amount equal to the amount received by it on deposit with a leading bank in the
appropriate interbank market for a period starting on the Business Day following
receipt and ending on the last day of the applicable Interest Period.
 
b.      if at that time interest is calculated at the Fixed Rate, pay to the
Administrative Agent for the account of such Lender the sum of (A) an amount
equal to the amount by which:
 
(i)            interest calculated at the Fixed Rate which a Lender would have
received on its share of the amount of the Loan subject to such Funding Losses
Event for the period from the date of receipt of any part of its share of the
Loan to the final scheduled date for the repayment of Loan in full pursuant to
Section 3.1,
 
exceeds:
 
(ii)           the amount by which a Lender would be able to obtain by placing
an equal amount to the amount received by it on deposit and receiving interest
equal to the money market rate then applicable to  US dollars on the Reuters
page “ICAP1” (the “Reinvestment Rate”),
 
such amount to be discounted to present value at the Reinvestment Rate; and
 
(B)           if such Lender has entered into an Option B Interest Make-up
Agreement, an amount equal to the Floating Rate Indemnity Amount.
 
Such written notice shall include calculations in reasonable detail setting
forth the loss or expense to such Lender.
 
SECTION 4.5. Increased Capital Costs.  If after the Original Effective Date any
change in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase-in of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any court,
central bank, regulator or other governmental authority increases the amount of
capital required to be maintained by any Lender or any Person controlling such
Lender, and the rate of return on its or such controlling Person’s capital as a
consequence of its Commitment or the Loan made by such Lender is reduced to a
level below that which such Lender or such controlling Person would have
achieved but for the occurrence of any such change in circumstance, then, in any
such case upon notice from time to time by such Lender to the Borrower, the
Borrower shall immediately pay directly to such Lender additional amounts
sufficient to compensate such Lender or such controlling Person for such
reduction in rate of return.  Any such notice shall (i) describe in reasonable
detail the capital adequacy requirements which have been imposed, together with
the approximate date of the effectiveness thereof, (ii) set forth the amount of
such lowered return, (iii) describe the manner in which such amount has
 

 
19 

--------------------------------------------------------------------------------

 

been calculated, (iv) certify that the method used to calculate such amount is
such Lender’s standard method of calculating such amount, (v) certify that such
request for such additional amounts is consistent with its treatment of other
borrowers that are subject to similar provisions and (vi) certify that, to the
best of its knowledge, such change in circumstances is of general application to
the commercial banking industry in the jurisdictions in which such Lender does
business.  In determining such amount, such Lender may use any method of
averaging and attribution that it shall, subject to the foregoing sentence, deem
applicable.  Each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Lending Office if the making of such a designation would avoid such reduction in
such rate of return and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.  Failure or delay on the part of any
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs or reductions incurred more than three months prior to
the date that such Lender notifies the Borrower of the circumstance giving rise
to such reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the circumstance giving rise to such
reductions is retroactive, then the three-month period referred to above shall
be extended to include the period of retroactive effect thereof, but not more
than six months prior to the date that such Lender notifies the Borrower of the
circumstance giving rise to such reductions and of such Lender’s intention to
claim compensation therefor.
 
SECTION 4.6. Taxes.  All payments by the Borrower of principal of, and interest
on, the Loan and all other amounts payable hereunder shall be made free and
clear of and without deduction for any present or future income, excise, stamp
or franchise taxes and other taxes, fees, duties, withholdings or other charges
of any nature whatsoever imposed by any taxing authority, but excluding
franchise taxes and taxes imposed on or measured by any Lender’s net income or
receipts of such Lender and franchise taxes imposed in lieu of net income taxes
or taxes on receipts, by the jurisdiction under the laws of which such Lender is
organized or any political subdivision thereof or the jurisdiction of such
Lender’s Lending Office or any political subdivision thereof or any other
jurisdiction unless such net income taxes are imposed solely as a result of the
Borrower’s activities in such other jurisdiction, and any taxes imposed under
FATCA (such non-excluded items being called “Covered Taxes”).  In the event that
any withholding or deduction from any payment to be made by the Borrower
hereunder is required in respect of any Covered Taxes pursuant to any applicable
law, rule or regulation, then the Borrower will:
 
a.  
pay directly to the relevant authority the full amount required to be so
withheld or deducted;

 
b.  
promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such authority; and

 
c.  
pay to the Administrative Agent for the account of the Lenders such additional
amount or amounts as is necessary to ensure that the net amount actually
received by

 

 
20 

--------------------------------------------------------------------------------

 

each Lender will equal the full amount such Lender would have received had no
such withholding or deduction been required.
 
Moreover, if any Covered Taxes are directly asserted against the Administrative
Agent or any Lender with respect to any payment received or paid by the
Administrative Agent or such Lender hereunder, the Administrative Agent or such
Lender may pay such Covered Taxes and the Borrower will promptly pay such
additional amounts (including any penalties, interest or expenses) as is
necessary in order that the net amount received by such person after the payment
of such Covered Taxes (including any Covered Taxes on such additional amount)
shall equal the amount such person would have received had no such Covered Taxes
been asserted.
 
Any Lender claiming any additional amounts payable pursuant to this Section
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to change the jurisdiction of its Lending Office if
the making of such a change would avoid the need for, or reduce the amount of,
any such additional amounts that may thereafter accrue and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
 
If the Borrower fails to pay any Covered Taxes when due to the appropriate
taxing authority or fails to remit to the Administrative Agent for the account
of the respective Lenders the required receipts or other required documentary
evidence, the Borrower shall indemnify the Lenders for any incremental
withholding Covered Taxes, interest or penalties that may become payable by any
Lender as a result of any such failure (so long as such amount did not become
payable as a result of the failure of such Lender to provide timely notice to
the Borrower of the assertion of a liability related to the payment of Covered
Taxes).  For purposes of this Section 4.6, a distribution hereunder by the
Administrative Agent or any Lender to or for the account of any Lender shall be
deemed a payment by the Borrower.
 
If any Lender is entitled to any refund, credit, deduction or other reduction in
tax by reason of any payment made by the Borrower in respect of any Covered Tax
under this Section 4.6 or by reason of any payment made by the Borrower pursuant
to Section 4.3, such Lender shall use reasonable efforts to obtain such refund,
credit, deduction or other reduction and, promptly after receipt thereof, will
pay to the Borrower such amount (plus any interest received by such Lender in
connection with such refund, credit, deduction or reduction) as is equal to the
net after-tax value to such Lender of such part of such refund, credit,
deduction or reduction as such Lender reasonably determines is allocable to such
Covered Tax or such payment (less out-of-pocket expenses incurred by such
Lender), provided that no Lender shall  be obligated to disclose to the Borrower
any information regarding its tax affairs or tax computations.
 
Each Lender (and each Participant) agrees with the Borrower and the
Administrative Agent that it will (i) in the case of a Lender or a Participant
organized under the laws of a jurisdiction other than the United States (a)
provide to the Administrative Agent and the Borrower an appropriately executed
copy of Internal Revenue Service Form W-8ECI certifying that any payments made
to or for the benefit of such Lender or such Participant are effectively
connected with a trade or business in the United States (or alternatively, an
Internal Revenue Service Form W-8BEN claiming the benefits of a tax treaty, but
only if the applicable treaty described in such form provides for a complete
exemption from U.S. federal income tax
 

 
21 

--------------------------------------------------------------------------------

 

withholding), or any successor form, on or prior to the date hereof (or, in the
case of any assignee Lender or Participant, on or prior to the date of the
relevant assignment or participation), in each case attached to an Internal
Revenue Service Form W-8IMY, if appropriate, (b) notify the Administrative Agent
and the Borrower if the certifications made on any form provided pursuant to
this paragraph are no longer accurate and true in all material respects and (c)
provide such other tax forms or other documents as shall be prescribed by
applicable law, if any, or as otherwise reasonably requested, to demonstrate, to
the extent applicable, that payments to such Lender (or Participant) hereunder
are exempt from withholding under FATCA, and (ii) in all cases, provide such
forms, certificates or other documents, as and when reasonably requested by the
Borrower, necessary to claim any applicable exemption from, or reduction of,
Covered Taxes or any payments made to or for benefit of such Lender or such
Participant, provided that the Lender or Participant is legally able to deliver
such forms, certificates or other documents.  For any period with respect to
which a Lender (or assignee Lender or Participant) has failed to provide the
Borrower with the foregoing forms (other than if such failure is due to a change
in law occurring after the date on which a form originally was required to be
provided (which, in the case of an Assignee Lender, would be the date on which
the original assignor was required to provide such form) or if such form
otherwise is not required hereunder) such Lender (or assignee Lender or
Participant) shall not be entitled to the benefits of this Section 4.6 with
respect to Covered Taxes imposed by reason of such failure.
 
SECTION 4.7. Reserve Costs.  Without in any way limiting the Borrower’s
obligations under Section 4.3, the Borrower shall, on or after the date the
Borrower elects the Floating Rate pursuant to Section 3.3.2, pay to the
Administrative Agent for the account of each Lender on the last day of each
Interest Period, so long as the relevant Lending Office of such Lender is
required to maintain reserves against “Eurocurrency liabilities” under
Regulation D of the F.R.S. Board, upon notice from such Lender, an additional
amount equal to the product of the following for the Loan for each day during
such Interest Period:
 
(i) the principal amount of the Loan outstanding on such day; and
 
(ii) the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on the Loan for such Interest
Period as provided in this Agreement (less, if applicable, the Floating Rate
Margin) and the denominator of which is one minus any increase after the
Original Effective Date in the effective rate (expressed as a decimal) at which
such reserve requirements are imposed on such Lender minus (y) such numerator;
and
 
(iii) 1/360.
 
Such notice shall (i) describe in reasonable detail the reserve requirement that
has been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the applicable reserve percentage, (iii) certify that
such request is consistent with such Lender’s treatment of other borrowers that
are subject to similar provisions and (iv) certify that, to the best of its
knowledge, such requirements are of general application in the commercial
banking industry in the United States.
 

 
22 

--------------------------------------------------------------------------------

 

Each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to avoid the requirement of
maintaining such reserves (including by designating a different Lending Office)
if such efforts would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.
 
SECTION 4.8. Payments, Computations, etc.  a)  Unless otherwise expressly
provided, all payments by the Borrower pursuant to this Agreement or any other
Loan Document shall be made by the Borrower to the Administrative Agent for the
pro rata account of the Lenders entitled to receive such payment.  All such
payments required to be made to the Administrative Agent shall be made, without
setoff, deduction or counterclaim, not later than 11:00 a.m., New York time, on
the date due, in same day or immediately available funds through the New York
Clearing House Interbank Payments System (or such other funds as may be
customary for the settlement of international banking transactions in Dollars),
to such account as the Administrative Agent shall specify from time to time by
notice to the Borrower.  Funds received after that time shall be deemed to have
been received by the Lenders on the next succeeding Business Day.
 
b) (i)  Each Option A Lender hereby instructs the Administrative Agent to remit
all payments of interest made with respect to any portion of the Loan held by
such Option A Lender to the Refinancing Bank less the Fixed Rate Margin if
interest on the Loan made by that Lender is then calculated at the Fixed Rate
and less the Floating Rate Margin if interest on that Loan is then calculated at
the Floating Rate.
 
(ii)  Each Option B Lender hereby instructs the Administrative Agent, with
respect to any portion of the Loan held by such Option B Lender, to pay to the
CIRR Agent interest thereon at the Fixed Rate, if interest on such portion of
the Loan is then calculated at the Fixed Rate, and to pay directly to such
Lender interest thereon at the Floating Rate, if interest on such portion of the
Loan is then calculated at the Floating Rate.
 
c) The Administrative Agent shall promptly (but in any event on the same
Business Day that the same are received or, as contemplated in clause (a) of
this Section, deemed received) remit in same day funds to each Lender its share,
if any, of such payments received by the Administrative Agent for the account of
such Lender without any setoff, deduction or counterclaim. All interest and fees
shall be computed on the basis of the actual number of days (including the first
day but excluding the last day) occurring during the period for which such
interest or fee is payable over a year comprised of 360 days. Whenever any
payment to be made shall otherwise be due on a day which is not a Business Day,
such payment shall (except as otherwise required by clause (a) of the definition
of the term “Interest Period”) be made on the next succeeding Business Day and
such extension of time shall be included in computing interest and fees, if any,
in connection with such payment.
 
SECTION 4.9. Replacement Lenders, etc.  If the Borrower shall be required to
make any payment to any Lender pursuant to Section 4.3, 4.4, 4.5, 4.6 or 4.7,
the Borrower shall be entitled at any time (so long as no Default and no
Prepayment Event shall have occurred and be continuing) within 180 days after
receipt of notice from such Lender of such required
 

 
23 

--------------------------------------------------------------------------------

 

payment to (a) prepay the affected portion of such Lender’s Loans in full,
together with accrued interest thereon through the date of such prepayment
(provided that the Borrower shall not prepay any such Lender pursuant to this
clause (a) without replacing such Lender pursuant to the following clause (b)
until a 30-day period shall have elapsed during which the Borrower and the
Administrative Agent shall have attempted in good faith to replace such Lender),
and/or (b) replace such Lender with another financial institution reasonably
acceptable to the Administrative Agent, provided that (i) each such assignment
shall be either an assignment of all of the rights and obligations of the
assigning Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or other
such assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement and (ii) no Lender shall be obligated to
make any such assignment as a result of a demand by the Borrower pursuant to
this Section unless and until such Lender shall have received one or more
payments from either the Borrower or one or more Assignee Lenders in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Loans owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement. Each Lender represents and warrants to the Borrower
that, as of the date of this Agreement (or, with respect to any Lender not a
party hereto on the date hereof, on the date that such Lender becomes a party
hereto), there is no existing treaty, law, regulation, regulatory requirement,
interpretation, directive, guideline, decision or request pursuant to which such
Lender would be entitled to request any payments under any of Sections 4.3, 4.4,
4.5, 4.6 and 4.7 to or for account of such Lender.
 
SECTION 4.10. Sharing of Payments.  If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of the Loan (other than pursuant to the terms of Sections
4.3, 4.4, 4.5, 4.6 and 4.7) in excess of its pro rata share of payments then or
therewith obtained by all Lenders, such Lender shall purchase from the other
Lenders such participations in the Loan made by them as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided that if all or any portion of the excess
payment or other recovery is thereafter recovered from such purchasing Lender,
the purchase shall be rescinded and each Lender which has sold a participation
to the purchasing Lender shall repay to the purchasing Lender the purchase price
to the ratable extent of such recovery together with an amount equal to such
selling Lender’s ratable share (according to the proportion of (a) the amount of
such selling Lender’s required repayment to the purchasing Lender to (b) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered.  The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section may, to the fullest extent
permitted by law, exercise all its rights of payment (including pursuant to
Section 4.11) with respect to such participation as fully as if such Lender were
the direct creditor of the Borrower in the amount of such participation.  If
under any applicable bankruptcy, insolvency or other similar law, any Lender
receives a secured claim in lieu of a setoff to which this Section applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this Section to share in the benefits of any recovery on such secured
claim.
 

 
24 

--------------------------------------------------------------------------------

 

SECTION 4.11. Setoff.  Upon the occurrence and during the continuance of an
Event of Default or a Prepayment Event, each Lender shall have, to the extent
permitted by applicable law, the right to appropriate and apply to the payment
of the Obligations then due and owing to it any and all balances, credits,
deposits, accounts or moneys of the Borrower then or thereafter maintained with
such Lender; provided that any such appropriation and application shall be
subject to the provisions of Section 4.10.  Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application.  The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff under applicable law or otherwise) which such
Lender may have.
 
SECTION 4.12. Use of Proceeds.  The Original Borrower applied the proceeds of
the Loan in accordance with Recital (D); without limiting the foregoing, no
proceeds of the Loan will be used to acquire any equity security of a class
which is registered pursuant to Section 12 of the Securities Exchange Act of
1934 or any “margin stock”, as defined in F.R.S. Board Regulation U.
 
ARTICLE V
 
CONDITIONS PRECEDENT
 
SECTION 5.1. Advance of the Loan.  The obligation of the Lenders to fund the
Loan made on the Original Closing Date was subject to the prior or concurrent
satisfaction of each of the conditions precedent set forth in Section 5.1 of the
Original Credit Agreement.
 
SECTION 5.2. Conditions to Effectiveness.  The conditions to the effectiveness
of the amendment and restatement of the Original Credit Agreement in the form of
this Agreement are set forth in Section 4 of the Assignment and Amendment Deed.
 
SECTION 5.3. CIRR Requirements.
 
The Borrower acknowledges that:
 
(i) the government of the Federal Republic of Germany, the Federal Audit Court
or any authorized representatives specified by these bodies shall be authorized
at any time to inspect and make or demand copies of the records, accounts,
documents and other deeds of the Lenders;
 
(ii) in the course of its activity as the Administrative Agent, the
Administrative Agent may:
 
(a)       provide the government of the Federal Republic of Germany with
information concerning the transactions to be handled by it; and
 

 
25 

--------------------------------------------------------------------------------

 

(b)       disclose information concerning the subsidized transaction in the
context of internationally agreed consultation/notification proceedings and
statutory specifications,
 
including information received from the Lenders; and
 
(iii) the Administrative Agent and (to the extent the Lenders have entered into
an Option A Refinancing Agreement with the Refinancing Bank) the Lenders are
entitled to disclose to the Refinancing Bank:
 
(a)       circumstances pertaining to the Loan, proper repayment and
collateralization;
 
(b)       extraordinary events which may jeopardize the proper servicing of the
Loan;
 
(c)       any information required by the Refinancing Bank with respect to the
proper use of any refinancing funds granted to the respective Lender; and
 
(d)       the Loan Documents;
 
provided that the Refinancing Bank agrees to keep such information confidential
to the same extent required of Lenders pursuant to Section 11.15.
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders and the Administrative Agent to enter into this Agreement,
the Borrower represents and warrants to the Administrative Agent and each Lender
as set forth in this Article VI as of the Restatement Effective Date (except as
otherwise stated).
 
SECTION 6.1. Organization, etc.  The Borrower is a corporation validly organized
and existing and in good standing under the laws of its jurisdiction of
incorporation; the Borrower is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction where the nature of its
business requires such qualification, except where the failure to be so
qualified would not have a Material Adverse Effect; and the Borrower has full
power and authority, has taken all corporate action and holds all governmental
and creditors’ licenses, permits, consents and other approvals necessary to
enter into each Loan Document and to perform the Obligations.
 
SECTION 6.2. Due Authorization, Non-Contravention, etc.  The execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document,
are within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, and do not:
 

 
26 

--------------------------------------------------------------------------------

 



a.  
contravene the Borrower’s Organic Documents;

 
b.  
contravene any law or governmental regulation of any Applicable Jurisdiction
except as would not reasonably be expected to result in a Material Adverse
Effect;

 
c.  
contravene any court decree or order binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect;

 
d.  
contravene any contractual restriction binding on the Borrower or any of its
property, except as would not reasonably be expected to result in a Material
Adverse Effect; or

 
e.  
result in, or require the creation or imposition of, any Lien on any of the
Borrower’s properties except as would not reasonably be expected to result in a
Material Adverse Effect.

 
SECTION 6.3. Government Approval, Regulation, etc.  No authorization or approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or other Person is required for the due execution, delivery
or performance by the Borrower of this Agreement or any other Loan Document
(except for authorizations or approvals not required to be obtained on or prior
to the Restatement Effective Date that have been obtained or actions not
required to be taken on or prior to the Restatement Effective Date that have
been taken).  The Borrower holds all governmental licenses, permits and other
approvals required to conduct its business as conducted by it on the Restatement
Effective Date, except to the extent the failure to hold any such licenses,
permits or other approvals would not have a Material Adverse Effect.
 
SECTION 6.4. Compliance with Environmental Laws.  The Borrower is in compliance
with all applicable Environmental Laws, except to the extent that the failure to
so comply would not have a Material Adverse Effect.
 
SECTION 6.5. Validity, etc.  This Agreement constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its terms,
except as the enforceability hereof may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
general equitable principles.
 
SECTION 6.6. No Default, Event of Default or Prepayment Event.  No Default,
Event of Default or Prepayment Event has occurred and is continuing.
 
SECTION 6.7. Litigation.  There is no action, suit, litigation, investigation or
proceeding pending or, to the knowledge of the Borrower, threatened against the
Borrower, that (i) except as set forth in filings made by the Borrower with the
SEC in the Borrower’s reasonable opinion might reasonably be expected to
materially adversely affect the business, operations or financial condition of
the Borrower and its Subsidiaries (taken as a whole) (collectively, “Material
Litigation”) or (ii) purports to affect the legality, validity or enforceability
of the Loan Documents or the consummation of the transactions contemplated
hereby.
 
SECTION 6.8. The Purchased Vessel.  The Purchased Vessel is:
 

 
27 

--------------------------------------------------------------------------------

 



a.  
legally and beneficially owned by the Borrower or one of the Borrower’s wholly
owned Subsidiaries,

 
b.  
registered in the name of the Borrower or one of the Borrower’s wholly owned
Subsidiaries under the Bahamian or Maltese flag or such other flag as the
parties may mutually agree,

 
c.  
classed as required by Section 7.1.4(b),

 
d.  
free of all recorded Liens, other than Liens permitted by Section 7.2.3,

 
e.  
insured against loss or damage in compliance with Section 7.1.5, and

 
f.  
chartered exclusively to or operated exclusively by the Borrower or one of the
Borrower’s wholly owned Subsidiaries, except as otherwise permitted pursuant to
Section 7.1.4.

 
SECTION 6.9. Obligations rank pari passu.  The Obligations rank at least pari
passu in right of payment and in all other respects with all other unsecured
unsubordinated Indebtedness of the Borrower.
 
SECTION 6.10. No Filing, etc. Required.  No filing, recording or registration
and no payment of any stamp, registration or similar tax is necessary under the
laws of any Applicable Jurisdiction to ensure the legality, validity,
enforceability, priority or admissibility in evidence of this Agreement or the
other Loan Documents (except for filings, recordings, registrations or payments
not required to be made on or prior to the Original Closing Date that have been
made).
 
SECTION 6.11. No Immunity.  The Borrower is subject to civil and commercial law
with respect to the Obligations.  Neither the Borrower nor any of its properties
or revenues is entitled to any right of immunity in any Applicable Jurisdiction
from suit, court jurisdiction, judgment, attachment (whether before or after
judgment), set-off or execution of a judgment or from any other legal process or
remedy relating to the Obligations (to the extent such suit, court jurisdiction,
judgment, attachment, set-off, execution, legal process or remedy would
otherwise be permitted or exist).
 
SECTION 6.12. Investment Company Act.  The Borrower is not required to register
as an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
 
SECTION 6.13. Regulation U.  The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of the Loan will be used for a purpose which violates, or would be
inconsistent with, F.R.S. Board Regulation U.  Terms for which meanings are
provided in F.R.S. Board Regulation U or any regulations substituted therefor,
as from time to time in effect, are used in this Section with such meanings.
 

 
28 

--------------------------------------------------------------------------------

 

SECTION 6.14. Accuracy of Information.  All financial projections, if any, that
have been or shall be furnished to the Administrative Agent and the Lenders in
writing by or on behalf of the Borrower by its chief financial officer,
treasurer or corporate controller in connection with this Agreement have been or
will be prepared in good faith based upon assumptions believed by the Borrower
to be reasonable at the time made (it being understood that such projections are
subject to significant uncertainties and contingencies, many of which are beyond
the Borrower’s control, and that no assurance can be given that the projections
will be realized).  All financial and other information furnished to the
Administrative Agent and the Lenders in writing by or on behalf of the Borrower
by its chief financial officer, treasurer or corporate controller after the date
of this Agreement shall have been prepared by the Borrower in good faith.
 
ARTICLE VII
 
COVENANTS
 
SECTION 7.1. Affirmative Covenants.  The Borrower agrees with the Administrative
Agent and each Lender that, until all Obligations have been paid in full, the
Borrower will perform the obligations set forth in this Section 7.1.
 
             SECTION 7.1.1. Financial Information, Reports, Notices, etc.  The
Borrower will furnish, or will cause to be furnished, to the Administrative
Agent (with sufficient copies for distribution to each Lender) the following
financial statements, reports, notices and information:
 
a.  
as soon as available and in any event within 60 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year of the Borrower, a copy of
the Borrower’s report on Form 10-Q (or any successor form) as filed by the
Borrower with the SEC for such Fiscal Quarter, containing unaudited consolidated
financial statements of the Borrower for such Fiscal Quarter (including a
balance sheet and profit and loss statement) prepared in accordance with GAAP,
subject to normal year-end audit adjustments;

 
b.  
as soon as available and in any event within 120 days after the end of each
Fiscal Year of the Borrower, a copy of the Borrower’s annual report on Form 10-K
(or any successor form) as filed by the Borrower with the SEC for such Fiscal
Year, containing audited consolidated financial statements of the Borrower for
such Fiscal Year prepared in accordance with GAAP (including a balance sheet and
profit and loss statement) and audited by PricewaterhouseCoopers LLP or another
firm of independent public accountants of similar standing;

 
c.  
together with each of the statements delivered pursuant to the foregoing clause
(a) or (b), a certificate, executed by the chief financial officer, the
treasurer or the corporate controller of the Borrower, showing, as of the last
day of the relevant Fiscal Quarter or Fiscal Year compliance with the covenants
set forth in Section 7.2.4 (in reasonable detail and with appropriate
calculations and computations in all respects reasonably satisfactory to the
Administrative Agent);

 

 
29 

--------------------------------------------------------------------------------

 

d.  
as soon as possible after the occurrence of a Default or Prepayment Event, a
statement of the chief financial officer of the Borrower setting forth details
of such Default or Prepayment Event (as the case may be) and the action which
the Borrower has taken and proposes to take with respect thereto;

 
e.  
as soon as the Borrower becomes aware thereof, notice of any Material Litigation
except to the extent that such Material Litigation is disclosed by the Borrower
in filings with the SEC;

 
f.  
[RESERVED];

 
g.  
promptly after the sending or filing thereof, copies of all reports which the
Borrower sends to all holders of each security issued by the Borrower, and all
registration statements which the Borrower or any of its Subsidiaries files with
the SEC or any national securities exchange; and

 
h.  
such other information respecting the condition or operations, financial or
otherwise, of the Borrower or any of its Subsidiaries as any Lender through the
Administrative Agent may from time to time reasonably request;

 
provided that information required to be furnished to the Administrative Agent
under subsections (a), (b) and (g) of this Section 7.1.1 shall be deemed
furnished to the Administrative Agent when available free of charge on the
Borrower’s website at http://www.rclinvestor.com or the SEC’s website at
http://www.sec.gov.
 
             SECTION 7.1.2. Approvals and Other Consents.  The Borrower will
obtain (or cause to be obtained) all such governmental licenses, authorizations,
consents, permits and approvals as may be required for (a) the Borrower to
perform its obligations under this Agreement and the other Loan Documents and
(b) the operation of the Purchased Vessel in compliance with all applicable
laws, except, in each case, to the extent that failure to obtain (or cause to be
obtained) such governmental licenses, authorizations, consents, permits and
approvals would not be expected to have a Material Adverse Effect.
 
             SECTION 7.1.3. Compliance with Laws, etc.The Borrower will, and
will cause each of its Subsidiaries to, comply in all material respects with all
applicable laws, rules, regulations and orders, except (other than as described
in clause (a) below) to the extent that the failure to so comply would not have
a Material Adverse Effect, which compliance shall in any case include (but not
be limited to):
 
a.  
in the case of the Borrower, the maintenance and preservation of its corporate
existence (subject to the provisions of Section 7.2.6;

 
b.  
in the case of the Borrower, maintenance of its qualification as a foreign
corporation in the State of Florida;

 
c.  
the payment, before the same become delinquent, of all taxes, assessments and
governmental charges imposed upon it or upon its property, except to the extent
being diligently contested in good faith by appropriate proceedings; and

 

 
30 

--------------------------------------------------------------------------------

 

d.  
compliance with all applicable Environmental Laws.

 
             SECTION 7.1.4. The Purchased Vessel.
 
The Borrower will:
 
a.  
cause the Purchased Vessel to be exclusively operated by or chartered to the
Borrower or one of the Borrower’s wholly-owned Subsidiaries, provided that the
Borrower or such Subsidiary may charter out the Purchased Vessel (i) to entities
other than the Borrower and the Borrower’s wholly-owned Subsidiaries and (ii)
for a time charter not to exceed one year in duration;

 
b.  
cause the Purchased Vessel to be kept in such condition as will entitle her to
classification by a classification society of recognized standing.

 
c.  
[RESERVED]

 
d.  
[RESERVED]

 
             SECTION 7.1.5. Insurance.  The Borrower will, or will cause one or
more of its Subsidiaries to, maintain or cause to be maintained with responsible
insurance companies insurance with respect to the Purchased Vessel against such
casualties, third-party liabilities and contingencies and in such amounts, in
each case, as is customary for other businesses of similar size in the passenger
cruise line industry (provided that in no event will the Borrower or any
Subsidiary be required to obtain any business interruption, loss of hire or
delay in delivery insurance) and will, upon request of the Administrative Agent,
furnish to the Administrative Agent (with sufficient copies for distribution to
each Lender) at reasonable intervals a certificate of a senior officer of the
Borrower setting forth the nature and extent of all insurance maintained or
caused to be maintained by the Borrower and the Subsidiaries and certifying as
to compliance with this Section.
 
             SECTION 7.1.6. Books and Records.  The Borrower will keep books and
records that accurately reflect all of its business affairs and transactions and
permit the Administrative Agent and each Lender or any of their respective
representatives, at reasonable times and intervals, to visit each of its
offices, to discuss its financial matters with its officers and to examine any
of its books or other corporate records.
 
             SECTION 7.1.7. Hermes Insurance Policy.  The Borrower shall, on the
reasonable request of the Hermes Agent or the Administrative Agent, provide such
other information as required under the Hermes Insurance Policy and/or the Terms
and Conditions as necessary to enable the Hermes Agent or the Administrative
Agent to obtain the full support of Hermes and/or the government of the Federal
Republic of Germany (as the case may be) pursuant to the Hermes Insurance Policy
and/or the Terms and Conditions (as the case may be). The Borrower must pay to
the Hermes Agent or the Administrative Agent the amount of all reasonable costs
and expenses reasonably incurred by the Hermes Agent or the Administrative Agent
in connection with complying with a request by Hermes or the government of the
Federal Republic of Germany (as the case may be) for any additional information
necessary or desirable in connection with the Hermes Insurance Policy or the
Terms and Conditions (as the case may
 

 
31 

--------------------------------------------------------------------------------

 

be); provided that the Borrower is consulted before the Hermes Agent or the CIRR
Agent incurs any such cost or expense.
 
SECTION 7.2. Negative Covenants.  The Borrower agrees with the Administrative
Agent and each Lender that, until all Obligations have been paid and performed
in full, the Borrower will perform the obligations set forth in this Section
7.2.
 
             SECTION 7.2.1. Business Activities.  The Borrower will not, and
will not permit any of its Subsidiaries to, engage in any principal business
activity other than those engaged in by the Borrower and its Subsidiaries on the
date hereof and other business activities reasonably related thereto.
 
             SECTION 7.2.2. Indebtedness.  The Borrower will not permit any of
the Existing Principal Subsidiaries to create, incur, assume or suffer to exist
or otherwise become or be liable in respect of any Indebtedness, other than,
without duplication, the following:
 
a.  
Indebtedness, secured by Liens of the type described in Section 7.2.3;

 
b.  
Indebtedness owing to the Borrower or a wholly owned direct or indirect
Subsidiary of the Borrower;

 
c.  
Indebtedness incurred to finance, refinance or refund the cost (including the
cost of construction) of assets acquired after the Restatement Effective Date;

 
d.  
Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness permitted to be secured under Section 7.2.3(c), at
any one time outstanding not exceeding the greater of (determined at the time of
creation of such Lien or the incurrence by any Existing Principal Subsidiary of
such Indebtedness, as applicable) (x) 3.5% of the total assets of the Borrower
and its Subsidiaries taken as a whole as determined in accordance with GAAP as
at the last day of the most recent ended Fiscal Quarter and (y) $450,000,000;

 
e.  
Existing Debt; and

 
f.  
obligations in respect of Hedging Instruments entered into for the purpose of
managing interest rate, foreign currency exchange or commodity exposure risk and
not for speculative purposes.

 
             SECTION 7.2.3. Liens.  The Borrower will not, and will not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any of its property, revenues or assets, whether now owned or hereafter
acquired, except:
 
a.  
Liens on the vessel BRILLIANCE OF THE SEAS existing as of the Restatement
Effective Date and securing the Existing Debt (and any Lien on BRILLIANCE OF THE
SEAS securing any refinancing of the Existing Debt, so long as such vessel was
subject to a Lien securing the Indebtedness being refinanced immediately prior
to such refinancing);

 

 
32 

--------------------------------------------------------------------------------

 

b.  
Liens on assets (including, without limitation, shares of capital stock of
corporations and assets owned by any corporation that becomes a Subsidiary of
the Borrower after the Restatement Effective Date) acquired after the
Restatement Effective Date (whether by purchase, construction or otherwise) by
the Borrower or any of its Subsidiaries (other than (x) an Existing Principal
Subsidiary or (y) any other Principal Subsidiary which, at any time, after three
months after the acquisition of a Vessel, owns a Vessel free of any mortgage
Lien), which Liens were created solely for the purpose of securing Indebtedness
representing, or incurred to finance, refinance or refund, the cost (including
the cost of construction) of such assets, so long as (i) the acquisition of such
assets is not otherwise prohibited by the terms of this Agreement and (ii) each
such Lien is created within three months after the acquisition of the relevant
assets;

 
c.  
in addition to other Liens permitted under this Section 7.2.3, Liens securing
Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness permitted under Section 7.2.2(d), at any one time
outstanding not exceeding the greater of (determined at the time of creation of
such Lien or the incurrence by any Existing Principal Subsidiary of such
indebtedness, as applicable) (x) 3.5% of the total assets of the Borrower and
its Subsidiaries taken as a whole as determined in accordance with GAAP as at
the last day of the most recent ended Fiscal Quarter and (y) $450,000,000,
provided that, with respect to each such item of Indebtedness, the fair market
value of the assets subject to Liens securing such Indebtedness (determined at
the time of the creation of such Lien) shall not exceed two times the aggregate
principal amount of such Indebtedness (and for purposes of this clause (c), the
fair market value of any assets shall be determined by (i) in the case of any
Vessel, by an Approved Appraiser selected by the Borrower and (ii) in the case
of any other assets, by an officer of the Borrower or by the board of directors
of the Borrower);

 
d.  
Liens on assets acquired after the Restatement Effective Date by the Borrower or
any of its Subsidiaries (other than by (x) any Subsidiary that is an Existing
Principal Subsidiary or (y) any other Principal Subsidiary which, at any time,
owns a Vessel free of any mortgage Lien) so long as (i) the acquisition of such
assets is not otherwise prohibited by the terms of this Agreement and (ii) each
of such Liens existed on such assets before the time of its acquisition and was
not created by the Borrower or any of its Subsidiaries in anticipation thereof;

 
e.  
Liens on any asset of any corporation that becomes a Subsidiary of the Borrower
(other than a corporation that also becomes a Subsidiary of an Existing
Principal Subsidiary) after the Restatement Effective Date so long as (i) the
acquisition or creation of such corporation by the Borrower is not otherwise
prohibited by the terms of this Agreement and (ii) such Liens are in existence
at the time such corporation becomes a Subsidiary of the Borrower and were not
created by the Borrower or any of its Subsidiaries in anticipation thereof;

 
f.  
Liens securing Government-related Obligations;

 

 
33 

--------------------------------------------------------------------------------

 

g.  
Liens for taxes, assessments or other governmental charges or levies not at the
time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings;

 
h.  
Liens of carriers, warehousemen, mechanics, materialmen and landlords incurred
in the ordinary course of business for sums not overdue or being diligently
contested in good faith by appropriate proceedings;

 
i.  
Liens incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other forms of governmental insurance or
benefits;

 
j.  
Liens for current crew’s wages and salvage;

 
k.  
Liens arising by operation of law as the result of the furnishing of necessaries
for any Vessel so long as the same are discharged in the ordinary course of
business or are being diligently contested in good faith by appropriate
proceedings;

 
l.  
Liens on Vessels that:

 
(i) secure obligations covered (or reasonably expected to be covered) by
insurance;
 
(ii) were incurred in the course of or incidental to trading such Vessel in
connection with repairs or other work to such Vessel; or
 
(iii) were incurred in connection with work to such Vessel that is required to
be performed pursuant to applicable law, rule, regulation or order;
 
provided that, in each case described in this clause (l), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings;
 
m.  
normal and customary rights of set-off upon deposits of cash or other Liens
originating solely by virtue of any statutory or common law provision relating
to bankers’ liens, rights of set-off or similar rights in favor of banks or
other depository institutions;

 
n.  
Liens in respect of rights of set-off, recoupment and holdback in favor of
credit card processors securing obligations in connection with credit card
processing services incurred in the ordinary course of business; and

 
o.  
Liens on cash or Cash Equivalents securing obligations in respect of Hedging
Instruments permitted under Section 7.2.2(f) or securing letters of credit that
support such obligations.

 
             SECTION 7.2.4. Financial Condition.  The Borrower will not permit:
 

 
34 

--------------------------------------------------------------------------------

 



a.  
Net Debt to Capitalization Ratio, as at the end of any Fiscal Quarter, to be
greater than 0.625 to 1.

 
b.  
Fixed Charge Coverage Ratio to be less than 1.25 to 1 as at the last day of any
Fiscal Quarter.

 
c.  
Stockholders’ Equity to be less than, as at the last day of any Fiscal Quarter,
the sum of (i) $4,150,000,000 plus (ii) 50% of the consolidated net income of
the Borrower and its Subsidiaries for the period commencing on January 1, 2007
and ending on the last day of the Fiscal Quarter most recently ended (treated
for these purposes as a single accounting period, but in any event excluding any
Fiscal Quarters for which the Borrower and its Subsidiaries have a consolidated
net loss).

 
             SECTION 7.2.5. Investments.  The Borrower will not permit any of
the Principal Subsidiaries to make, incur, assume or suffer to exist any
Investment in any other Person other than
 
a.  
the Borrower or any direct or indirect wholly owned Subsidiary of the Borrower;
and

 
b.  
other Investments by the Principal Subsidiaries in an aggregate amount not to
exceed $50,000,000 at any time outstanding.

 
             SECTION 7.2.6. Consolidation, Merger, etc.  The Borrower will not,
and will not permit any of its Subsidiaries to, liquidate or dissolve,
consolidate with, or merge into or with, any other corporation, or purchase or
otherwise acquire all or substantially all of the assets of any Person except:
 
a.  
any such Subsidiary may (i) liquidate or dissolve voluntarily, and may merge
with and into, the Borrower or any other Subsidiary, and the assets or stock of
any Subsidiary may be purchased or otherwise acquired by the Borrower or any
other Subsidiary or (ii) merge with and into another Person in connection with a
sale or other disposition permitted by Section 7.2.7; and

 
b.  
so long as no Event of Default or Prepayment Event has occurred and is
continuing or would occur after giving effect thereto, the Borrower or any of
its Subsidiaries may merge into any other Person, or any other Person may merge
into the Borrower or any such Subsidiary, or the Borrower or any of its
Subsidiaries may purchase or otherwise acquire all or substantially all of the
assets of any Person, in each case so long as:

 
(i) after giving effect thereto, the Stockholders’ Equity of the Borrower and
its Subsidiaries is at least equal to 90% of such Stockholders’ Equity
immediately prior thereto; and
 
(ii) in the case of a merger involving the Borrower where the Borrower is not
the surviving corporation, the surviving corporation shall have assumed in a
writing, delivered to the Administrative Agent, all of the Borrower’s
obligations hereunder and under the other Loan Documents.
 

 
35 

--------------------------------------------------------------------------------

 
 
              SECTION 7.2.7. Asset Dispositions, etc.  The Borrower will not,
and will not permit any of its Subsidiaries to, sell, transfer, contribute or
otherwise convey, or grant options, warrants or other rights with respect to,
any material asset (including accounts receivable and capital stock of Principal
Subsidiaries) to any Person, except:
 
a.  
sales of assets (including, without limitation, Vessels) so long as at the time
of any such sale:

 
(i) the aggregate net book value of all such assets sold during each fiscal year
does not exceed an amount equal to the greater of (x) 7.5% of Stockholders’
Equity as at the end of the last Fiscal Quarter, and (y) $400,000,000; and
 
(ii) to the extent any asset has a fair market value in excess of $50,000,000
the Borrower or Subsidiary selling such asset receives consideration therefor at
least equal to the fair market value thereof (as determined in good faith by (x)
in the case of any Vessel, the board of directors of the Borrower and (y) in the
case of any other asset, an officer of the Borrower or its board of directors);
 
b.  
sales of capital stock of any Principal Subsidiary of the Borrower so long as a
sale of all of the assets of such Subsidiary would be permitted under the
foregoing clause (a);

 
c.  
sales of capital stock of any Subsidiary other than a Principal Subsidiary;

 
d.  
the sale of the vessels “Celebrity Mercury” and “Bleu de France”;

 
e.  
sales of other assets in the ordinary course of business; and

 
f.  
sales of assets between or among the Borrower and Subsidiaries of the Borrower.

 
             SECTION 7.2.8. Transactions with Affiliates  The Borrower will not,
and will not permit any of the Principal Subsidiaries to, enter into, or cause,
suffer or permit to exist any arrangement or contract with any of its Affiliates
(other than arrangements or contracts among the Borrower and its Subsidiaries
and among the Borrower’s Subsidiaries) unless such arrangement or contract is on
an arms’-length basis, provided that, to the extent that the aggregate fair
value of the goods furnished or to be furnished or the services performed or to
be performed under all such contracts or arrangements in any one Fiscal Year
does not exceed $50,000,000, such contracts or arrangements shall not be subject
to this Section 7.2.8.
 
ARTICLE VIII
 
EVENTS OF DEFAULT
 
SECTION 8.1. Listing of Events of Default.  Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”.
 
             SECTION 8.1.1. Non-Payment of Obligations.  The Borrower shall
default in the payment when due of any principal of or interest on the Loan or
any Commitment
 

 
36 

--------------------------------------------------------------------------------

 

Fee, or the Borrower shall default in the payment of any fee due and payable
under the Agreement to Provide Financing, provided that, in the case of any
default in the payment of any interest on the Loan or of any Commitment Fee,
such default shall continue unremedied for a period of at least two (2) Business
Days after notice thereof shall have been given to the Borrower by the
Administrative Agent; and provided further that, in the case of any default in
the payment of any fee due and payable under the Agreement to Provide Financing,
such default shall continue unremedied for a period of at least ten days after
notice thereof shall have been given to the Borrower by the Administrative
Agent.
   
              SECTION 8.1.2. Breach of Warranty.  Any representation or warranty
of the Borrower made or deemed to be made hereunder (including any certificates
delivered pursuant to Article V) is or shall be incorrect in any material
respect when made.
 
             SECTION 8.1.3. Non-Performance of Certain Covenants and
Obligations.  The Borrower shall default in the due performance and observance
of any other agreement contained herein or in any other Loan Document (other
than the covenants set forth in Section 7.2.4 and the obligations referred to in
Section 8.1.1) and such default shall continue unremedied for a period of five
days after notice thereof shall have been given to the Borrower by the
Administrative Agent (or, if (a) such default is capable of being remedied
within 30 days (commencing on the first day following such five-day period) and
(b) the Borrower is actively seeking to remedy the same during such period, such
default shall continue unremedied for at least 35 days after such notice to the
Borrower).
 
              SECTION 8.1.4. Default on Other Indebtedness.  The Borrower or any
of its Principal Subsidiaries shall fail to pay any Indebtedness that is
outstanding in a principal amount of at least $50,000,000 (or the equivalent in
other currencies) in the aggregate (but excluding Indebtedness hereunder) when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument evidencing, securing or
relating to any such Indebtedness and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to cause or permit the holder or holders of such
Indebtedness to cause such Indebtedness to become due and payable prior to its
scheduled maturity (other than as a result of any sale or other disposition of
any property or assets under the terms of such Indebtedness); or any such
Indebtedness shall be declared to be due and payable or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption or by voluntary agreement), purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Indebtedness is required to be made, in
each case prior to the scheduled maturity thereof (other than as a result of any
sale or other disposition of any property or assets under the terms of such
Indebtedness).  For purposes of determining Indebtedness for any Hedging
Instrument, the principal amount of the obligations under any such instrument at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or any Principal Subsidiary would be required to
pay if such instrument were terminated at such time.
 

 
37 

--------------------------------------------------------------------------------

 
SECTION 8.1.5. Bankruptcy, Insolvency, etc.  The Borrower or any of the
Principal Subsidiaries (or any of its other Subsidiaries to the extent that the
relevant event described below would have a Material Adverse Effect) shall:
 
a.  
generally fail to pay, or admit in writing its inability to pay, its debts as
they become due;

 
b.  
apply for, consent to, or acquiesce in, the appointment of a trustee, receiver,
sequestrator or other custodian for it or any of its property, or make a general
assignment for the benefit of creditors;

 
c.  
in the absence of such application, consent or acquiescence, permit or suffer to
exist the appointment of a trustee, receiver, sequestrator or other custodian
for it or for a substantial part of its property, and such trustee, receiver,
sequestrator or other custodian shall not be discharged within 30 days, provided
that in the case of such an event in respect of the Borrower, the Borrower
hereby expressly authorizes the Administrative Agent and each Lender to appear
in any court conducting any relevant proceeding during such 30-day period to
preserve, protect and defend their respective rights under the Loan Documents;

 
d.  
permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation proceeding, in respect of the
Borrower or any of such Subsidiaries, and, if any such case or proceeding is not
commenced by the Borrower or such Subsidiary, such case or proceeding shall be
consented to or acquiesced in by the Borrower or such Subsidiary or shall result
in the entry of an order for relief or shall remain for 30 days undismissed,
provided that the Borrower hereby expressly authorizes the Administrative Agent
and each Lender to appear in any court conducting any such case or proceeding
during such 30-day period to preserve, protect and defend their respective
rights under the Loan Documents; or

 
e.  
take any corporate action authorizing, or in furtherance of, any of the
foregoing.

 
SECTION 8.2. Action if Bankruptcy.  If any Event of Default described in clauses
(b) through (d) of Section 8.1.5 shall occur with respect to the Borrower, the
Commitment (if not theretofore terminated) shall automatically terminate and the
outstanding principal amount of the Loan and all other Obligations shall
automatically be and become immediately due and payable, without notice or
demand.
 
SECTION 8.3. Action if Other Event of Default.  If any Event of Default (other
than any Event of Default described in clauses (b) through (d) of Section 8.1.5
with respect to the Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Administrative Agent, upon the direction of
the Required Lenders, shall by notice to the Borrower declare the outstanding
principal amount of the Loan and other Obligations to be immediately due and
payable and/or the Commitment (if not theretofore terminated) to be terminated,
whereupon the full unpaid amount of the Loan and other Obligations shall be and
become immediately due and payable, without further notice, demand or
presentment.

 
38 

--------------------------------------------------------------------------------

 

 
ARTICLE IX
 
PREPAYMENT EVENTS
 
SECTION 9.1. Listing of Prepayment Events.  Each of the following events or
occurrences described in this Section 9.1 shall constitute a “Prepayment Event”.
 
             SECTION 9.1.1. Change in Ownership.  Any Person other than a member
of the Existing Group (a “New Shareholder”) shall acquire (whether through legal
or beneficial ownership of capital stock, by contract or otherwise), directly or
indirectly, effective control over more than 33% of the Voting Stock and:
 
a.  
the members of the Existing Group have (whether through legal or beneficial
ownership of capital stock, by contract or otherwise) in the aggregate, directly
or indirectly, effective control over fewer shares of Voting Stock than does
such New Shareholder; and

 
b.  
the members of the Existing Group do not collectively have (whether through
legal or beneficial ownership of capital stock, by contract or otherwise) the
right to elect, or to designate for election, at least a majority of the Board
of Directors of the Borrower.

 
             SECTION 9.1.2. Change in Board.  During any period of 24
consecutive months, a majority of the Board of Directors of the Borrower shall
no longer be composed of individuals:
 
a.  
who were members of said Board on the first day of such period;

 
b.  
whose election or nomination to said Board was approved by a vote of at least
two-thirds of the members of said Board who were members of said Board on the
first day of such period; or

 
c.  
whose election or nomination to said Board was approved by a vote of at least
two-thirds of the members of said Board referred to in the foregoing clauses (a)
and (b).

 
             SECTION 9.1.3. Unenforceability.  Any Loan Document shall cease to
be the legally valid, binding and enforceable obligation of the Borrower (in
each case, other than with respect to provisions of any Loan Document (i)
identified as unenforceable in the form of the Original Closing Date opinion of
the Borrower’s counsel set forth as Exhibit D-1 or (ii) that a court of
competent jurisdiction has determined are not material) and such event shall
continue unremedied for 15 days after notice thereof has been given to the
Borrower by the Administrative Agent.
 
             SECTION 9.1.4. Approvals.  Any material license, consent,
authorization, registration or approval at any time necessary to enable the
Borrower or any Principal Subsidiary to conduct its business shall be revoked,
withdrawn or otherwise cease to be in full force and effect, unless the same
would not have a Material Adverse Effect.
 

 
39 

--------------------------------------------------------------------------------

 
 SECTION 9.1.5. Non-Performance of Certain Covenants and Obligations.  The
Borrower shall default in the due performance and observance of any of the
covenants set forth in Section 7.2.4.
 
             SECTION 9.1.6. Judgments.  Any judgment or order for the payment of
money in excess of $50,000,000 shall be rendered against the Borrower or any of
the Principal Subsidiaries by a court of competent jurisdiction and the Borrower
or such Principal Subsidiary shall have failed to satisfy such judgment and
either:
 
a.  
enforcement proceedings in respect of any material assets of the Borrower or
such Principal Subsidiary shall have been commenced by any creditor upon such
judgment or order and shall not have been stayed or enjoined within five (5)
Business Days after the commencement of such enforcement proceedings; or

 
b.  
there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.

 
             SECTION 9.1.7. Condemnation, etc..  The Purchased Vessel shall be
condemned or otherwise taken under color of law or requisitioned and the same
shall continue unremedied for at least 20 days, unless such condemnation or
other taking would not have a Material Adverse Effect.
 
             SECTION 9.1.8. Arrest.  The Purchased Vessel shall be arrested and
the same shall continue unremedied for at least 20 days, unless such arrest
would not have a Material Adverse Effect.
 
             SECTION 9.1.9. [RESERVED].
 
             SECTION 9.1.10. Sale/Disposal of the Purchased Vessel.  The
Purchased Vessel is sold to a company which is not the Borrower or any other
Subsidiary of the Borrower (other than for the purpose of a lease back to the
Borrower or any other Subsidiary of the Borrower).
 
             SECTION 9.1.11. [RESERVED].
 
Payment of the Loan made pursuant to this Section shall be without premium or
penalty, except as may be required by Section 4.4.
 
SECTION 9.2. Mandatory Prepayment.  If any Prepayment Event shall occur and be
continuing, the Administrative Agent, upon the direction of the Required
Lenders, shall, by notice to the Borrower, require the Borrower to prepay in
full on the date of such notice all principal of and interest on the Loan and
all other Obligations (and, in such event, the Borrower agrees to so pay the
full unpaid amount of the Loan and all accrued and unpaid interest thereon and
all other Obligations).
 

 
40 

--------------------------------------------------------------------------------

 



ARTICLE X 
 
THE ADMINISTRATIVE AGENT AND THE HERMES AGENT
 
SECTION 10.1. Actions.  Each Lender hereby appoints KfW IPEX, as Administrative
Agent and as Hermes Agent, as its agent under and for purposes of this Agreement
and each other Loan Document (for purposes of this Article X, the Administrative
Agent and the Hermes Agent are referred to collectively as the “Agents”).  Each
Lender authorizes the Agents to act on behalf of such Lender under this
Agreement and each other Loan Document and, in the absence of other written
instructions from the Required Lenders received from time to time by the Agents
(with respect to which each Agent agrees that it will comply, except as
otherwise provided in this Section 10.1 or as otherwise advised by counsel), to
exercise such powers hereunder and thereunder as are specifically delegated to
or required of the Agents by the terms hereof and thereof, together with such
powers as may be reasonably incidental thereto.  Neither Agent shall be obliged
to act on the instructions of any Lender or the Required Lenders if to do so
would, in the opinion of such Agent, be contrary to any provision of this
Agreement or any other Loan Document or to any law, or would expose such Agent
to any actual or potential liability to any third party.
 
SECTION 10.2. Indemnity.  Each Lender hereby indemnifies (which indemnity shall
survive any termination of this Agreement) each Agent, pro rata according to
such Lender’s Percentage, from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
disbursements of counsel) that be incurred by or asserted or awarded against,
such Agent in any way relating to or arising out of this Agreement and any other
Loan Document or any action taken or omitted by such Agent under this Agreement
or any other Loan Document; provided that no Lender shall be liable for the
payment of any portion of such claims, damages, losses, liabilities and expenses
which have resulted from such Agent’s gross negligence or willful
misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse each Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by such
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that such Agent is not
reimbursed for such expenses by the Borrower.  In the case of any investigation,
litigation or proceeding giving rise to any such indemnified costs, this Section
applies whether any such investigation, litigation or proceeding is brought by
any Agent, any Lender or a third party.  Neither Agent shall be required to take
any action hereunder or under any other Loan Document, or to prosecute or defend
any suit in respect of this Agreement or any other Loan Document, unless it is
expressly required to do so under this Agreement or is indemnified hereunder to
its satisfaction.  If any indemnity in favor of an Agent shall be or become, in
such Agent’s determination, inadequate, such Agent may call for additional
indemnification from the Lenders and cease to do the acts indemnified against
hereunder until such additional indemnity is given.
 
SECTION 10.3. Funding Reliance, etc.  Each Lender shall notify the
Administrative Agent by 4:00 p.m., Frankfurt time, one day prior to the advance
of the Loan if it is not able to fund the following day.  Unless the
Administrative Agent shall have been notified by telephone, confirmed in
writing, by any Lender by 4:00 p.m., Frankfurt time, on the day prior
 

 
41 

--------------------------------------------------------------------------------

 

to the advance of the Loan that such Lender will not make available the amount
which would constitute its Percentage of the Loan on the date specified
therefor, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent and, in reliance upon such
assumption, may, but shall not be obliged to, make available to the Borrower a
corresponding amount.  If and to the extent that such Lender shall not have made
such amount available to the Administrative Agent, such Lender and the Borrower
severally agree to repay the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
the Administrative Agent made such amount available to the Borrower to the date
such amount is repaid to the Administrative Agent, at the interest rate
applicable at the time to the Loan without premium or penalty.
 
SECTION 10.4. Exculpation.  Neither of the Agents nor any of their respective
directors, officers, employees or agents shall be liable to any Lender for any
action taken or omitted to be taken by it under this Agreement or any other Loan
Document, or in connection herewith or therewith, except for its own willful
misconduct or gross negligence.  Without limitation of the generality of the
foregoing, each Agent (i) may consult with legal counsel (including counsel for
the Borrower), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it and in accordance with the advice of such counsel, accountants or
experts, (ii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement, (iii)
shall not have any duty to ascertain or to inquire as to the performance,
observance or satisfaction of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or the existence at any time of any
Default or Prepayment Event or to inspect the property (including the books and
records) of the Borrower, (iv) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto, (v) shall incur no liability under or in respect of this Agreement by
action upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier) believed by it to be genuine and signed or sent by
the proper party or parties, and (vi) shall have no responsibility to the
Borrower or any Lender on account of (A) the failure of a Lender or the Borrower
to perform any of its obligations under this Agreement or any Loan Document; (B)
the financial condition of the Borrower; (C) the completeness or accuracy of any
statements, representations or warranties made in or pursuant to this Agreement
or any Loan Document, or in or pursuant to any document delivered pursuant to or
in connection with this Agreement or any Loan Document; or (D) the negotiation,
execution, effectiveness, genuineness, validity, enforceability, admissibility
in evidence or sufficiency of this Agreement or any Loan Document or of any
document executed or delivered pursuant to or in connection with any Loan
Document.
 
SECTION 10.5. Successor.  The Administrative Agent may resign as such at any
time upon at least 30 days’ prior notice to the Borrower and all Lenders,
provided that any such resignation shall not become effective until a successor
Administrative Agent has been appointed as provided in this Section 10.5 and
such successor Administrative Agent has accepted such appointment.  If the
Administrative Agent at any time shall resign, the Required Lenders shall,
subject to the immediately preceding proviso and subject to the consent of the
Borrower (such consent not to be unreasonably withheld), appoint another Lender
as a successor to the Administrative Agent which shall thereupon become such
Administrative Agent’s successor
 
42

--------------------------------------------------------------------------------

hereunder (provided that the Required Lenders shall, subject to the consent of
the Borrower unless an Event or Default or a Prepayment Event shall have
occurred and be continuing (such consent not to be unreasonably withheld or
delayed) offer to each of the other Lenders in turn, in the order of their
respective Percentages of the Loan, the right to become successor Administrative
Agent).  If no successor Administrative Agent shall have been so appointed by
the Required Lenders, and shall have accepted such appointment, within 30 days
after the Administrative Agent’s giving notice of resignation, then the
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be one of the Lenders or a commercial banking
institution having a combined capital and surplus of at least $1,000,000,000 (or
the equivalent in other currencies), subject, in each case, to the consent of
the Borrower (such consent not to be unreasonably withheld).  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall be entitled to
receive from the resigning Administrative Agent such documents of transfer and
assignment as such successor Administrative Agent may reasonably request, and
shall thereupon succeed to and become vested with all rights, powers, privileges
and duties of the resigning Administrative Agent, and the resigning
Administrative Agent shall be discharged from its duties and obligations under
this Agreement.  After any resigning Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of:
 
(a)      this Article X shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement; and
 
(b)      Section 11.3 and Section 11.4 shall continue to inure to its benefit.
 
If a Lender acting as the Administrative Agent assigns its Loan to one of its
Affiliates, such Administrative Agent may, subject to the consent of the
Borrower (such consent not to be unreasonably withheld or delayed) assign its
rights and obligations as Administrative Agent to such Affiliate.
 
SECTION 10.6. Loans by the Administrative Agent.  The Administrative Agent shall
have the same rights and powers with respect to the Loan made by it or any of
its Affiliates.  The Administrative Agent and its Affiliates may accept deposits
from, lend money to, and generally engage in any kind of business with the
Borrower or any Affiliate of the Borrower as if the Administrative Agent were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.  The Administrative Agent shall have no duty to disclose
information obtained or received by it or any of its Affiliates relating to the
Borrower or its Subsidiaries to the extent such information was obtained or
received in any capacity other than as the Administrative Agent.
 

 
43 

--------------------------------------------------------------------------------

 

SECTION 10.7. Credit Decisions.  Each Lender acknowledges that it has,
independently of each Agent and each other Lender, and based on such Lender’s
review of the financial information of the Borrower, this Agreement, the other
Loan Documents (the terms and provisions of which being satisfactory to such
Lender) and such other documents, information and investigations as such Lender
has deemed appropriate, made its own credit decision to extend its
Commitment.  Each Lender also acknowledges that it will, independently of each
Agent and each other Lender, and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under this Agreement or any other Loan
Document.
 
SECTION 10.8. Copies, etc.  Each Agent shall give prompt notice to each Lender
of each notice or request required or permitted to be given to such Agent by the
Borrower pursuant to the terms of this Agreement (unless concurrently delivered
to the Lenders by the Borrower).  Each Agent will distribute to each Lender each
document or instrument received for its account and copies of all other
communications received by such Agent from the Borrower for distribution to the
Lenders by such Agent in accordance with the terms of this Agreement.
 
SECTION 10.9. The Agents’ Rights.  Each Agent may (i) assume that all
representations or warranties made or deemed repeated by the Borrower in or
pursuant to this Agreement or any Loan Document are true and complete, unless,
in its capacity as the Administrative Agent, it has acquired actual knowledge to
the contrary, (ii) assume that no Default has occurred unless, in its capacity
as an Agent, it has acquired actual knowledge to the contrary, (iii) rely on any
document or notice believed by it to be genuine, (iv) rely as to legal or other
professional matters on opinions and statements of any legal or other
professional advisers selected or approved by it, (v) rely as to any factual
matters which might reasonably be expected to be within the knowledge of the
Borrower on a certificate signed by or on behalf of the Borrower and (vi)
refrain from exercising any right, power, discretion or remedy unless and until
instructed to exercise that right, power, discretion or remedy and as to the
manner of its exercise by the Lenders (or, where applicable, by the Required
Lenders) and unless and until such Agent has received from the Lenders any
payment which such Agent may require on account of, or any security which such
Agent may require for, any costs, claims, expenses (including legal and other
professional fees) and liabilities which it considers it may incur or sustain in
complying with those instructions.
 
SECTION 10.10. The Administrative Agent’s Duties.  The Administrative Agent
shall (i) if requested in writing to do so by a Lender, make enquiry and advise
the Lenders as to the performance or observance of any of the provisions of this
Agreement or any Loan Document by the Borrower as to the existence of an Event
of Default and (ii) inform the Lenders promptly of any Event of Default of which
the Administrative Agent has actual knowledge.
 
The Administrative Agent shall not be deemed to have actual knowledge of the
falsehood or incompleteness of any representation or warranty made or deemed
repeated by the Borrower or actual knowledge of the occurrence of any Default
unless a Lender, or the Borrower shall have given written notice thereof to the
Administrative Agent in its capacity as the Administrative Agent.  Any
information acquired by the Administrative Agent other than
 

 
44

--------------------------------------------------------------------------------

 

specifically in its capacity as the Administrative Agent shall not be deemed to
be information acquired by the Administrative Agent in its capacity as the
Administrative Agent.
 
The Administrative Agent may, without any liability to account to the Lenders,
generally engage in any kind of banking or trust business with the Borrower or
with the Borrower’s subsidiaries or associated companies or with a Lender as if
it were not the Administrative Agent.
 
SECTION 10.11. Employment of Agents.  In performing its duties and exercising
its rights, powers, discretions and remedies under or pursuant to this Agreement
or the Loan Documents, each Agent shall be entitled to employ and pay agents to
do anything which such Agent is empowered to do under or pursuant to this
Agreement or the Loan Documents (including the receipt of money and documents
and the payment of money); provided that, unless otherwise provided herein,
including without limitation Section 11.3, the employment of such agents shall
be for such Agent’s account, and to act or refrain from taking action in
reliance on the opinion of, or advice or information obtained from, any lawyer,
banker, broker, accountant, valuer or any other person believed by such Agent in
good faith to be competent to give such opinion, advice or information.
 
SECTION 10.12. Distribution of Payments.  The Administrative Agent shall pay
promptly to the order of each Lender that Lender’s Percentage Share of every sum
of money received by the Administrative Agent pursuant to this Agreement or the
Loan Documents (with the exception of any amounts payable pursuant to the
Agreement to Provide Financing and any amounts which, by the terms of this
Agreement or the Loan Documents, are paid to the Administrative Agent for the
account of the Administrative Agent alone or specifically for the account of one
or more Lenders) and until so paid such amount shall be held by the
Administrative Agent on trust absolutely for that Lender.
 
SECTION 10.13. Reimbursement.  The Administrative Agent shall have no liability
to pay any sum to a Lender until it has itself received payment of that
sum.  If, however, the Administrative Agent does pay any sum to a Lender on
account of any amount prospectively due to that Lender pursuant to Section 10.12
before it has itself received payment of that amount, and the Administrative
Agent does not in fact receive payment within five (5) Business Days after the
date on which that payment was required to be made by the terms of this
Agreement or the Loan Documents, that Lender will, on demand by the
Administrative Agent, refund to the Administrative Agent an amount equal to the
amount received by it, together with an amount sufficient to reimburse the
Administrative Agent for any amount which the Administrative Agent may certify
that it has been required to pay by way of interest on money borrowed to fund
the amount in question during the period beginning on the date on which that
amount was required to be paid by the terms of this Agreement or the Loan
Documents and ending on the date on which the Administrative Agent receives
reimbursement.
 
SECTION 10.14. Instructions.  Where an Agent is authorized or directed to act or
refrain from acting in accordance with the instructions of the Lenders or of the
Required Lenders each of the Lenders shall provide such Agent with instructions
within three (3) Business Days of such Agent’s request (which request may be
made orally or in writing).  If a Lender does not provide such Agent with
instructions within that period, that Lender shall be bound by the decision of
such Agent.  Nothing in this Section 10.14 shall limit the right of such Agent
to take,
 

 
45 

--------------------------------------------------------------------------------

 

or refrain from taking, any action without obtaining the instructions of the
Lenders or the Required Lenders if such Agent in its discretion considers it
necessary or appropriate to take, or refrain from taking, such action in order
to preserve the rights of the Lenders under or in connection with this Agreement
or the Loan Documents.  In that event, such Agent will notify the Lenders of the
action taken by it as soon as reasonably practicable, and the Lenders agree to
ratify any action taken by the Administrative Agent pursuant to this Section
10.14.
 
SECTION 10.15. Payments.  All amounts payable to a Lender under this
Section 10.15 shall be paid to such account at such bank as that Lender may from
time to time direct in writing to the Administrative Agent.
 
SECTION 10.16. “Know your customer” Checks.  Each Lender shall promptly upon the
request of the Administrative Agent supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the
Administrative Agent (for itself) in order for the Administrative Agent to carry
out and be satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in this Agreement or the Loan Documents.
 
SECTION 10.17. No Fiduciary Relationship.  Except as provided in Section 10.12,
no Agent shall have any fiduciary relationship with or be deemed to be a trustee
of or for any other person and nothing contained in this Agreement or any Loan
Document shall constitute a partnership between any two or more Lenders or
between either Agent and any other person.
 
ARTICLE XI
 
MISCELLANEOUS PROVISIONS
 
SECTION 11.1.   Waivers, Amendments, etc.  The provisions of this Agreement and
of each other Loan Document may from time to time be amended, modified or
waived, if such amendment, modification or waiver is in writing and consented to
by the Borrower and the Required Lenders; provided that no such amendment,
modification or waiver which would:
 
a.  
modify any requirement hereunder that any particular action be taken by all the
Lenders or by the Required Lenders shall be effective unless consented to by
each Lender;

 
b.  
modify this Section 11.1 or change the definition of “Required Lenders” shall be
made without the consent of each Lender;

 
c.  
increase the Commitment of any Lender shall be made without the consent of such
Lender;

 
d.  
reduce any fees described in Article III payable to any Lender shall be made
without the consent of such Lender;

 
e.  
[RESERVED]

 

 
46 

--------------------------------------------------------------------------------

 

f.  
extend the due date for, or reduce the amount of, any scheduled repayment or
prepayment of principal of or interest on the Loan (or reduce the principal
amount of or rate of interest on the Loan) owed to any Lender shall be made
without the consent of such Lender; or

 
g.  
affect adversely the interests, rights or obligations of the Administrative
Agent in its capacity as such shall be made without consent of the
Administrative Agent.

 
No failure or delay on the part of the Administrative Agent or any Lender in
exercising any power or right under this Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right.  No notice to or demand on the Borrower in
any case shall entitle it to any notice or demand in similar or other
circumstances.  No waiver or approval by any Agent or any Lender under this
Agreement or any other Loan Document shall, except as may be otherwise stated in
such waiver or approval, be applicable to subsequent transactions.  No waiver or
approval hereunder shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder.  The Lenders hereby agree, at any time and
from time to time that the Nordea Agreement or the Citibank Agreement is amended
or refinanced, to negotiate in good faith to amend this Agreement to conform any
representations, warranties, covenants or events of default in this Agreement to
the amendments made to any substantively comparable provisions in the Nordea
Agreement or the Citibank Agreement or any refinancing thereof.
 
         SECTION 11.2. Notices.
 
(a)           All notices and other communications provided to any party hereto
under this Agreement or any other Loan Document shall be in writing, by
facsimile or by electronic mail and addressed, delivered or transmitted to such
party at its address, facsimile number or electronic mail address set forth
below its signature to the Assignment and Amendment Deed or set forth in the
Lender Assignment Agreement or at such other address, or facsimile number as may
be designated by such party in a notice to the other parties.  Any notice, if
mailed and properly addressed with postage prepaid or if properly addressed and
sent by pre-paid courier service, shall be deemed given when received; any
notice, if transmitted by facsimile, shall be deemed given when transmitted
provided it is received in legible form; any notice, if transmitted by
electronic mail, shall be deemed given upon acknowledgment of receipt by the
recipient.
 
(b)            So long as KfW IPEX is the Administrative Agent, the Borrower may
provide to the Administrative Agent all information, documents and other
materials that it furnishes to the Administrative Agent hereunder or any other
Loan Document (and any guaranties, security agreements and other agreements
relating thereto), including, without limitation, all notices, requests,
financial statements, financial and other reports, certificates and other
materials, but excluding any such communication that (i) relates to a request
for a new, or a conversion of an existing advance or other extension of credit
(including any election of an interest rate or interest period relating
thereto), (ii) relates to the payment of any principal or other amount due
hereunder or any other Loan Document prior to the scheduled date therefor, (iii)
provides notice of any Default or Event of Default or (iv) is required to be
delivered to satisfy any condition precedent to the effectiveness of the
Agreement and/or any advance or other extension of credit
 

 
47 

--------------------------------------------------------------------------------

 

hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent at
claudia.wenzel@kfw.de (or such other email address notified by the
Administrative Agent to the Borrower); provided that any Communication requested
pursuant to Section 7.1.1(h) shall be in a format acceptable to the Borrower and
the Administrative Agent.
 
(1)           The Administrative Agent agrees that the receipt of Communications
by the Administrative Agent at its e-mail address set forth above shall
constitute effective delivery of such Communications to the Administrative Agent
for purposes hereunder and any other Loan Document (and any guaranties, security
agreements and other agreements relating thereto).
 
(2)           The Borrower agrees that the Administrative Agent may make such
items included in the Communications as the Borrower may specifically agree
available to the Lenders by posting such notices, at the option of the Borrower,
on Intralinks (the “Platform”). Although the primary web portal is secured with
a dual firewall and a User ID/Password Authorization System and the Platform is
secured through a single user per deal authorization method whereby each user
may access the Platform only on a deal-by-deal basis, the Borrower acknowledges
that (i) the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution, (ii) the Platform is provided “as is” and “as available”
and (iii) neither the Administrative Agent nor any of its Affiliates warrants
the accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by the Facility Agent or any of its
Affiliates in connection with the Platform.
 
SECTION 11.3. Payment of Costs and Expenses.  The Borrower agrees to pay on
demand all reasonable expenses of the Administrative Agent (including the
reasonable fees and out-of-pocket expenses of counsel to the Administrative
Agent and of local counsel, if any, who may be retained by counsel to the
Administrative Agent) in connection with any amendments, waivers, consents,
supplements or other modifications to, this Agreement or any other Loan Document
as may from time to time hereafter be required, whether or not the transactions
contemplated hereby are consummated.  In addition, the Borrower agrees to pay
reasonable fees and out of pocket expenses of counsel to the Administrative
Agent in connection with the funding under this Agreement.  The Borrower further
agrees to pay, and to save the Administrative Agent and the Lenders harmless
from all liability for, any stamp, recording, documentary or other similar taxes
arising from the execution, delivery or enforcement of this Agreement or the
borrowing hereunder or any other Loan Documents.  The Borrower also agrees to
reimburse the Administrative Agent and each Lender upon demand for all
reasonable out-of-pocket expenses (including reasonable attorneys’ fees and
legal expenses) incurred by the Administrative Agent or such Lender in
connection with (x) the negotiation of any restructuring or “work-out”, whether
or not consummated, of any Obligations and (y) the enforcement of any
Obligations.
 

 
48 

--------------------------------------------------------------------------------

 

SECTION 11.4. Indemnification.  In consideration of the execution and delivery
of this Agreement by each Lender and the extension of the Commitments, the
Borrower hereby indemnifies and holds harmless the Administrative Agent, each
Lender and each of their respective Affiliates and their respective officers,
advisors, directors and employees (collectively, the “Indemnified Parties”) from
and against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel),
joint or several, that may be incurred by or asserted or awarded against any
Indemnified Party (including, without limitation, in connection with any
investigation, litigation or proceeding or the preparation of a defense in
connection therewith), in each case arising out of or in connection with or by
reason of this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby or any actual or proposed use of the proceeds of
the Loans (collectively, the “Indemnified Liabilities”), except to the extent
such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnified Party’s gross negligence or willful
misconduct.  In the case of an investigation, litigation or other proceeding to
which the indemnity in this paragraph applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Borrower, any of its directors, security holders or creditors, an Indemnified
Party or any other person or an Indemnified Party is otherwise a party
thereto.  Each Indemnified Party shall (a) furnish the Borrower with prompt
notice of any action, suit or other claim covered by this Section 11.4, (b) not
agree to any settlement or compromise of any such action, suit or claim without
the Borrower’s prior consent, (c) shall cooperate fully in the Borrower’s
defense of any such action, suit or other claim (provided, that the Borrower
shall reimburse such indemnified party for its reasonable out-of-pocket expenses
incurred pursuant hereto) and (d) at the Borrower’s request, permit the Borrower
to assume control of the defense of any such claim, other than regulatory,
supervisory or similar investigations, provided that (i) the Borrower
acknowledges in writing its obligations to indemnify the Indemnified Party in
accordance with the terms herein in connection with such claims, (ii) the
Borrower shall keep the Indemnified Party fully informed with respect to the
conduct of the defense of such claim, (iii) the Borrower  shall consult in good
faith with  the Indemnified Party (from time to time and before taking any
material decision) about the conduct of the defense of such claim, (iv) the
Borrower shall conduct the defense of such claim properly and diligently taking
into account its own interests and those of the Indemnified Party, (v) the
Borrower shall employ counsel reasonably acceptable to the Indemnified Party and
at the Borrower’s expense, and (vi) the Borrower shall not enter into a
settlement with respect to such claim unless either (A) such settlement involves
only the payment of a monetary sum, does not include any performance by or an
admission of liability or responsibility on the part of the Indemnified Party,
and contains a provision unconditionally releasing the Indemnified Party and
each other indemnified party from, and holding all such persons harmless,
against, all liability in respect of claims by any releasing party or (B) the
Indemnified Party provides written consent to such settlement (such consent not
to be unreasonably withheld or delayed).  Notwithstanding the Borrower’s
election to assume the defense of such action, the Indemnified Party shall have
the right to employ separate counsel and to participate in the defense of such
action and the Borrower shall bear the fees, costs and expenses of such separate
counsel if (i) the use of counsel chosen by the Borrower to represent the
Indemnified Party would present such counsel with an actual or potential
conflict of interest, (ii) the actual or potential defendants in, or targets of,
any such action include both the Borrower and the Indemnified Party and the
Indemnified Party shall
 

 
49 

--------------------------------------------------------------------------------

 

have concluded that there may be legal defenses available to it which are
different from or additional to those available to the Borrower and determined
that it is necessary to employ separate counsel in order to pursue such defenses
(in which case the Borrower shall not have the right to assume the defense of
such action on the Indemnified Party’s behalf), (iii) the Borrower  shall not
have employed counsel reasonably acceptable to the Indemnified Party to
represent the Indemnified Party within a reasonable time after notice of the
institution of such action, or (iv) the Borrower authorizes the Indemnified
Party to employ separate counsel at the Borrower’s expense.  The Borrower
acknowledges that none of the Indemnified Parties shall have any liability
(whether direct or indirect, in contract, tort or otherwise) to the Borrower or
any of its security holders or creditors for or in connection with the
transactions contemplated hereby, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from such Indemnified Party’s gross
negligence or willful misconduct.  In no event, however, shall any Indemnified
Party be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings).  If and to the extent that the
foregoing undertaking may be unenforceable for any reason, the Borrower hereby
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law.
 
SECTION 11.5. Survival.  The obligations of the Borrower under Sections 4.3,
4.4, 4.5, 4.6, 4.7, 11.3 and 11.4 and the obligations of the Lenders under
Section 10.1, shall in each case survive any termination of this Agreement and
the payment in full of all Obligations.  The representations and warranties made
by the Borrower in this Agreement and in each other Loan Document shall survive
the execution and delivery of this Agreement and each such other Loan Document.
 
SECTION 11.6. Severability.  Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.
 
SECTION 11.7. Headings.  The various headings of this Agreement and of each
other Loan Document are inserted for convenience only and shall not affect the
meaning or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.
 
SECTION 11.8. Execution in Counterparts, Effectiveness, etc.   This Agreement
may be executed by the parties hereto in several counterparts, each of which
shall be deemed to be an original and all of which shall constitute together but
one and the same agreement.
 
SECTION 11.9.  Third Party Rights.   Notwithstanding the provisions of the
Contracts (Rights of Third Parties) Act 1999, no term of this Agreement is
enforceable by a person who is not a party to it.
 

 
50 

--------------------------------------------------------------------------------

 

SECTION 11.10. Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided that:
 
a.  
except to the extent permitted under Section 7.2.5, the Borrower may not assign
or transfer its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender; and

 
b.  
the rights of sale, assignment and transfer of the Lenders are subject to
Section 11.11.

 
SECTION 11.11. Sale and Transfer of the Loan; Participations in the Loan.  Each
Lender may assign, or sell participations in, its Loan to one or more other
Persons (a “New Lender”); provided that such New Lender enters into an Interest
Make-Up Agreement; and provided further that such Lender shall use commercially
reasonable efforts to assign only to a New Lender that has agreed to enter into
an Option A Refinancing Agreement.
 
SECTION 11.11.1. Assignments  (i) KfW IPEX, as Lender, (A) with the written
consent of the Borrower (which consent shall not be unreasonably delayed or
withheld but which consent shall be deemed to have been given in the absence of
a written notice delivered by the Borrower to KfW IPEX, on or before the fifth
Business Day after receipt by the Borrower of KfW IPEX’s request for consent,
stating, in reasonable detail, the reasons why the Borrower proposes to withhold
such consent) may at any time (and from time to time) assign or transfer
(including by way of novation) to one or more commercial banks or other
financial institutions, when taken together with participations sold by KfW IPEX
pursuant to Section 11.11.2, up to 50.0% of the aggregate principal amount of
the Loan and (B) after having assigned or transferred, when taken together with
participations sold by KfW IPEX pursuant to Section 11.11.2, 50.0% of the Loan
(pursuant to the foregoing clause (A) and/or Section 11.11.2, with the written
consent of the Borrower (which consent may be withheld at the discretion of the
Borrower) may at any time (and from time to time) assign or transfer (including
by way of novation) to one or more commercial banks or other financial
institutions all or any fraction of KfW IPEX’s remaining Loan.
 
(ii) Any Lender (other than KfW IPEX) with the written consents of the Borrower
and the Administrative Agent (which consents shall not be unreasonably delayed
or withheld and which consent, in the case of the Borrower, shall be deemed to
have been given in the absence of a written notice delivered by the Borrower to
the Administrative Agent, on or before the fifth Business Day after receipt by
the Borrower of such Lender’s request for consent, stating, in reasonable
detail, the reasons why the Borrower proposes to withhold such consent) may at
any time (and from time to time) assign or transfer to one or more commercial
banks or other financial institutions all or any fraction of such Lender’s Loan;
provided that any Affiliate of KfW IPEX shall be subject to the provisions of
Section 11.11.1(i) and 11.11.2(f) as if such Affiliate were KfW IPEX.
 
(iii) Any Lender, with notice to the Borrower and the Administrative Agent, and,
notwithstanding the foregoing clauses (i) and (ii), without the consent of the
Borrower, or the Administrative Agent, may assign or transfer (A) to any of its
Affiliates (including, in the case of
 

 
51 

--------------------------------------------------------------------------------

 

KfW IPEX, KfW) or (B) following the occurrence and during the continuance of an
Event of Default or a Prepayment Event, to any other Person, in either case, all
or any fraction of such Lender’s Loan.
 
(iv) Any Lender may (notwithstanding the foregoing clauses, and without notice
to, or consent from, the Borrower or the Administrative Agent) assign or charge
all or any portion of its Loan to any Federal Reserve Bank as collateral
security pursuant to Regulation A of the F.R.S. Board and any Operating Circular
issued by such Federal Reserve Bank all or any fraction of such Lender’s Loan or
(ii) to the Refinancing Bank as collateral security pursuant to the terms of any
Option A Refinancing Agreement entered into by such Lender.
 
(v) No Lender may (notwithstanding the foregoing clauses) assign or transfer any
of its rights under this Agreement unless it has given prior written
notification of the transfer to Hermes and has obtained a prior written consent
from Hermes.
 
(vi) Nothing in this Section 11.11.1 shall prejudice the right of the Lender to
assign its rights under this Agreement to Hermes, if such assignment is required
to be made by that Lender to Hermes in accordance with the Hermes Insurance
Policy.
 
Each Person described in the foregoing clauses as being the Person to whom such
assignment or transfer is to be made, is hereinafter referred to as an “Assignee
Lender”.  Assignments in a minimum aggregate amount of $25,000,000 (or, if less,
all of such Lender’s Loan and Commitment) (which assignment or transfer shall be
of a constant, and not a varying, percentage of such Lender’s Loan) are
permitted; provided that the Borrower and the Administrative Agent shall be
entitled to continue to deal solely and directly with such Lender in connection
with the interests so assigned or transferred to an Assignee Lender until:
 
a.  
written notice of such assignment or transfer, together with payment
instructions, addresses and related information with respect to such Assignee
Lender, shall have been given to the Borrower and the Administrative Agent by
such Lender and such Assignee Lender;

 
b.  
such Assignee Lender shall have executed and delivered to the Borrower and the
Administrative Agent a Lender Assignment Agreement, accepted by the
Administrative Agent; and

 
c.  
the processing fees described below shall have been paid.

 
From and after the date that the Administrative Agent accepts such Lender
Assignment Agreement, (x) the Assignee Lender thereunder shall be deemed
automatically to have become a party hereto and to the extent that rights and
obligations hereunder have been assigned or transferred to such Assignee Lender
in connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and (y)
the assignor Lender, to the extent that rights and obligations hereunder have
been assigned or transferred by it, shall be released from its obligations
hereunder and under the other Loan Documents, other than any obligations arising
prior to the effective date of such assignment.  Except to the extent resulting
from a subsequent change in law, in no event shall the Borrower be required to
pay to any Assignee Lender any amount under Sections 4.3, 4.4, 4.5, 4.6
 

 
52 

--------------------------------------------------------------------------------

 

and 4.7 that is greater than the amount which it would have been required to pay
had no such assignment been made.  Such assignor Lender or such Assignee Lender
must also pay a processing fee to the Administrative Agent upon delivery of any
Lender Assignment Agreement in the amount of $2,000 (and shall also reimburse
the Administrative Agent for any reasonable out-of-pocket costs, including
reasonable attorneys’ fees and expenses, incurred in connection with the
assignment).
 
             SECTION 11.11.2. Participations.  Any Lender may at any time sell
to one or more commercial banks or other financial institutions (each of such
commercial banks and other financial institutions being herein called a
“Participant”) participating interests in its Loan; provided that:
 
a.  
no participation contemplated in this Section 11.11.2 shall relieve such Lender
from its obligations hereunder;

 
b.  
such Lender shall remain solely responsible for the performance of its
obligations hereunder;

 
c.  
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Loan Documents;

 
d.  
no Participant, unless such Participant is an Affiliate of such Lender, shall be
entitled to require such Lender to take or refrain from taking any action
hereunder or under any other Loan Document, except that such Lender may agree
with any Participant that such Lender will not, without such Participant’s
consent, take any actions of the type described in clauses (b) through (f) of
Section 11.1;

 
e.  
the Borrower shall not be required to pay any amount under Sections 4.3, 4.4,
4.5, 4.6 and 4.7 that is greater than the amount which it would have been
required to pay had no participating interest been sold; and

 
f.  
each Lender that sells a participation under this Section 11.11.2 shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest on) each of the Participant’s interest in
the Lender’s Advances, Commitments or other interests hereunder (the
“Participant Register”).  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender may treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes hereunder.

 
g.  
KfW IPEX may not sell participating interests pursuant to this Section 11.11.2
aggregating, when taken together with Loans and/or Commitments sold by KfW IPEX
pursuant to Section 11.11.1, more than 50.0% of the aggregate principal amount
of the Loan without the written consent of the Borrower (which consent shall not
be required following the occurrence and during the continuance of an Event of
Default or a Prepayment Event).

 

 
53 

--------------------------------------------------------------------------------

 

The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 4.3, 4.4, 4.5, 4.6 and clause (e) of 7.1.1, shall be considered a
Lender.
 
             SECTION 11.11.3. Register.  The Administrative Agent, acting as
agent for the Borrower, shall maintain at its address referred to in Section
11.2 a copy of each Lender Assignment Agreement delivered to and accepted by it
and a register for the recordation of the names and addresses of the Lenders and
the Commitment(s) of, and principal amount of the Loan owing to, each Lender
from time to time (the “Register”).  The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.
 
SECTION 11.12. Other Transactions.  Nothing contained herein shall preclude the
Administrative Agent or any Lender from engaging in any transaction, in addition
to those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Affiliates in which the Borrower or such Affiliate is not
restricted hereby from engaging with any other Person.
 
         SECTION 11.13. Hermes Insurance Policy.
            
             SECTION 11.13.1. Terms of Hermes Insurance Policy
 
(a)  
95% cover of the Loan.

 
(b)  
The Hermes Fee will not exceed 2.3% of the Loan as advanced on the Original
Closing Date.

 
(c)  
The parties entered into the Original Credit Agreement on the basis that the
Hermes Insurance Policy contained the terms set forth in Section 11.13.1 of the
Original Credit Agreement.

 
             SECTION 11.13.2. Obligations of the Hermes Agent and the Lenders.
 
(a)  
Promptly upon receipt of the Hermes Insurance Policy from Hermes, the Hermes
Agent shall (subject to any confidentiality undertakings given to Hermes by the
Hermes Agent pursuant to the terms of the Hermes Insurance Policy) send a copy
thereof to the Borrower.

 
(b)  
The Hermes Agent shall perform such acts or provide such information, which are,
acting reasonably, within its power so to perform or so to provide, as required
by Hermes under the Hermes Insurance Policy as necessary to ensure that the
Lenders obtain the support of Hermes pursuant to the Hermes Insurance Policy.

 

 
54 

--------------------------------------------------------------------------------

 

(c)  
The Hermes Agent shall:

 
(i)  
make written requests to Hermes seeking a reimbursement of the Hermes Fee in the
circumstances described in Section 11.13.1(c)(iii) or (iv) promptly after the
relevant cancellation or prepayment and (subject to any confidentiality
undertakings given to Hermes by the Hermes Agent pursuant to the terms of the
Hermes Insurance Policy) provide a copy of the request to the Borrower;

 
(ii)  
use its reasonable endeavours to maximize the amount of any reimbursement of the
Hermes Fee to which the Hermes Agent is entitled;

 
(iii)  
 pay to the Borrower the full amount of any reimbursement of the Hermes Fee that
the Hermes Agent receives from Hermes within two (2) Business Days of receipt
with same day value; and

 
(iv)  
 relay the good faith concerns of the Borrower to Hermes regarding the amount it
is required to pay to Hermes or the amount of any reimbursement to which the
Hermes Agent is entitled, it being agreed that the Hermes Agent’s obligation
shall be no greater than simply to pass on to Hermes the Borrower’s concerns.

 
(d)  
Each Lender will co operate with the Hermes Agent, the Administrative Agent and
each other Lender, and take such action and/or refrain from taking such action
as may be reasonably necessary, to ensure that the Hermes Insurance Policy and
each Interest Make-Up Agreement (as defined in and entered into in accordance
with the Terms and Conditions) continue in full force and effect and shall
indemnify and hold harmless each other Lender in the event that the Hermes
Insurance Policy or such Interest Make-Up Agreement (as the case may be) does
not continue in full force and effect due to its gross negligence or willful
default.

 
          SECTION 11.14.  Law and Jurisdiction
 
             SECTION 11.14.1. Governing Law.  This Agreement and any
non-contractual obligations arising out of or in respect of this Agreement shall
in all respects be governed by and interpreted in accordance with English Law.
 
             SECTION 11.14.2. Jurisdiction.  For the exclusive benefit of the
Administrative Agent and the Lenders, the parties to this Agreement irrevocably
agree that the courts of England are to have jurisdiction to settle any disputes
which may arise out of or in connection with this Agreement and that any
proceedings may be brought in those courts.  The Borrower irrevocably waives any
objection which it may now or in the future have to the laying of the venue of
any proceedings in any court referred to in this Section, and any claim that
those proceedings have been brought in an inconvenient or inappropriate forum.
 
             SECTION 11.14.3. Alternative Jurisdiction.  Nothing contained in
this Section shall limit the right of the Administrative Agent or the Lenders to
commence any
 

 
55 

--------------------------------------------------------------------------------

 

proceedings against the Borrower in any other court of competent jurisdiction
nor shall the commencement of any proceedings against the Borrower in one or
more jurisdictions preclude the commencement of any proceedings in any other
jurisdiction, whether concurrently or not.
 
             SECTION 11.14.4. Service of Process.  Without prejudice to the
right of the Administrative Agent or the Lenders to use any other method of
service permitted by law, the Borrower irrevocably agrees that any writ, notice,
judgment or other legal process shall be sufficiently served on it if addressed
to it and left at or sent by post to RCL Cruises Ltd., presently at Building 2,
Aviator Park, Station Road, Addlestone, Surrey KT15 2PG, Attention: General
Counsel, and in that event shall be conclusively deemed to have been served at
the time of leaving or, if posted, at 9:00 am on the third Business Day after
posting by prepaid first class registered post.
 
SECTION 11.15. Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain and to cause its Affiliates to maintain the
confidentiality of all information provided to it by the Borrower or any
Subsidiary of the Borrower, or by the Administrative Agent on the Borrower’s or
such Subsidiary’s behalf, under this Agreement, and neither it nor any of its
Affiliates shall use any such information other than in connection with or in
enforcement of this Agreement or in connection with other business now or
hereafter existing or contemplated with the Borrower or any Subsidiary, except
to the extent such information (i) was or becomes generally available to the
public other than as a result of disclosure by it or its Affiliates or their
respective directors, officers, employees and agents, or (ii) was or becomes
available on a non-confidential basis from a source other than the Borrower or
any of its Subsidiaries so long as such source is not, to its knowledge,
prohibited from disclosing such information by a legal, contractual or fiduciary
obligation to the Borrower or any of its Affiliates; provided, however, that it
may disclose such information (A) at the request or pursuant to any requirement
of any self-regulatory body, governmental body, agency or official to which the
Administrative Agent, any Lender or any of their respective Affiliates is
subject or in connection with an examination of the Administrative Agent, such
Lender or any of their respective Affiliates by any such authority or body,
including without limitation the Federal Republic of Germany; (B) pursuant to
subpoena or other court process; (C) when required to do so in accordance with
the provisions of any applicable requirement of law; (D) to the extent
reasonably required in connection with any litigation or proceeding to which the
Administrative Agent, any Lender or their respective Affiliates may be party;
(E) to the extent reasonably required in connection with the exercise of any
remedy hereunder; (F) to the Administrative Agent or such Lender’s independent
auditors, counsel, and any other professional advisors of the Administrative
Agent or such Lender who are advised of the confidentiality of such information;
(G) to any participant or assignee, provided that such Person agrees to keep
such information confidential to the same extent required of the Administrative
Agent and the Lenders hereunder; (H) as to the Administrative Agent, any Lender
or their respective Affiliates, as expressly permitted under the terms of any
other document or agreement regarding confidentiality to which the Borrower or
any Subsidiary is party with the Administrative Agent, such Lender or such
Affiliate; (I) to its Affiliates and its Affiliates’ directors, officers,
employees, professional advisors and agents, provided that each such Affiliate,
director, officer, employee, professional advisor or agent shall keep such
information confidential to the same extent required of the Administrative Agent
and the Lenders hereunder; and (J) to any other party to the Agreement.  Each of
the Administrative Agent and the Lenders shall be responsible for any breach of
this
 

 
56 

--------------------------------------------------------------------------------

 

Section 11.15 by any of its Affiliates or any of its or its Affiliates’
directors, officers, employees, professional advisors and agents.
 
             SECTION 11.16. [RESERVED]
 
[REMAINDER OF PAGE INTENTIONALLY BLANK]
 

 
57 

--------------------------------------------------------------------------------

 

EXHIBIT A
 

 
Preliminary Repayment Schedule
   
US Dollars ($)
                                   
 No.
 
 Repayment Dates
 Repayment
 Loan Balance
                   
1
 
6
months after Delivery
 
     
2
 
12
months after Delivery
 
     
3
 
18
months after Delivery
 
     
4
 
24
months after Delivery
 
     
5
 
30
months after Delivery
 
     
6
 
36
months after Delivery
 
     
7
 
42
months after Delivery
 
     
8
 
48
months after Delivery
 
     
9
 
54
months after Delivery
 
     
10
 
60
months after Delivery
 
     
11
 
66
months after Delivery
 
     
12
 
72
months after Delivery
 
     
13
 
78
months after Delivery
 
     
14
 
84
months after Delivery
 
     
15
 
90
months after Delivery
 
     
16
 
96
months after Delivery
 
     
17
 
102
months after Delivery
 
     
18
 
108
months after Delivery
 
     
19
 
114
months after Delivery
 
     
20
 
120
months after Delivery
 
     
21
 
126
months after Delivery
 
     
22
 
132
months after Delivery
 
     
23
 
138
months after Delivery
 
     
24
 
144
months after Delivery
 
 
           
 
                   


 
A-1 

--------------------------------------------------------------------------------

 

EXHIBIT D-1




Opinion of Liberian Counsel to the Borrower



 
D-1-1 

--------------------------------------------------------------------------------

 



 
Watson, Farley & Williams (New York) LLP
 
100 Park Avenue
New York, New York 10017
 
Tel (212) 922 2200
Fax (212) 922 1512
[•], 20[•]
 
 
To the Lenders party to the Credit Agreement referred to
below and to KFW IPEX-Bank GmbH as Administrative
Agent
 
 



Royal Caribbean Cruises Ltd.
Celebrity Solstice IV Inc.


Dear Sirs:


We have acted as legal counsel on matters of Liberian law to Celebrity Solstice
IV Inc., a Liberian corporation (the “Borrower”), in connection with (a) a Hull
No S-679 Credit Agreement dated as of February 27, 2009 (the “Credit Agreement”)
and made between (1) the Borrower, (2) the Lenders (as defined therein) as
several lenders, (3) KFW IPEX-Bank GmbH as Hermes Agent, and (4) KFW IPEX-Bank
GmbH as Administrative Agent in respect of a loan facility in an amount not to
exceed the US Dollar Equivalent of €444,000,000, and (b) the Guarantee dated
[•], 20[•] made by Royal Caribbean Cruises Ltd., a Liberian corporation (the
“Guarantor”) in favor of the Lenders, the Hermes Agent and the Administrative
Agent respecting the obligations of the Borrower under the Credit Agreement
(collectively, together with the Credit Agreement, the “Documents”).  Terms
defined in the Credit Agreement shall have the same meaning when used herein.


With reference to the Documents you have asked for our opinion on the matters
set forth below.  In rendering this opinion we have examined executed copies of
the Documents.  We have also examined originals or photostatic copies or
certified copies of all such agreements and other instruments, certificates by
public officials and certificates of officers of the Borrower and the Guarantor
as are relevant and necessary and relevant corporate authorities of the Borrower
and the Guarantor.  We have assumed with your approval, the genuineness of all
signatures, the authenticity of all documents submitted to us as originals and
the conformity with the original documents of all documents submitted to us as
copies, the power, authority and legal right of the parties to the Documents
other than the Borrower and the Guarantor to enter into and perform their
respective obligations under each of the Documents, and the due authorization of
the execution of the Documents by all parties thereto other than the Borrower
and the Guarantor.  We have further assumed the validity and enforceability of
the Documents under all applicable laws other than the law of the Republic of
Liberia.


As to questions of fact material to this opinion, we have, when relevant facts
were not independently established, relied upon certificates of public officials
and of officers or representatives of the Borrower and the Guarantor.

 
 

--------------------------------------------------------------------------------

 
 

To the Lenders party to the Credit Agreement  Page 2 and KfW IPE-Bank GmbH as
Administrative Agent    [●], 20[●]  

 
We are attorneys admitted to practice in the State of New York and do not
purport to be experts in the laws of any other jurisdiction.  Insofar as our
opinion relates to the law of the Republic of Liberia, we have relied on
opinions of counsel in Liberia rendered in transactions which we consider to
afford a satisfactory basis for such opinion, and upon our independent
examinations of the Liberian Corporation Act of 1948 (Chapter 1 of Title 4 of
the Liberian Code of Laws of 1956, effective March 1, 1958 as amended to July,
1973), the Liberian Business Corporation Act of 1976 (Title 5 of the Liberian
Code of Laws Revised of 1976, effective January 3, 1977 as amended) (the
“Business Corporation Act”), the Liberian Maritime Law (Title 21 of the Liberian
Code of Laws of 1956 as amended), and the Revenue Code of Liberia (2000), the
regulations thereunder and an opinion dated December 23, 2004 addressed by the
Minister of Justice and Attorney General of the Republic of Liberia to the LISCR
Trust Company, made available to us by Liberian Corporation Services, Inc. and
the Liberian International Ship & Corporate Registry, LLC, and our knowledge and
interpretation of analogous laws in the United States.  In rendering our opinion
as to the valid existence in good standing of the Borrower and the Guarantor, we
have relied on Certificates of Goodstanding issued by order of the Minister of
Foreign Affairs of the Republic of Liberia on [•], 20[•].


This opinion is limited to the law of the Republic of Liberia.  We express no
opinion as to the laws of any other jurisdiction.


Based upon and subject to the foregoing and having regard to the legal
considerations which we deem relevant, we are of the opinion that:


1.
Each of the Borrower and the Guarantor is a corporation duly incorporated,
validly existing under the Business Corporation Act and in good standing under
the law of the Republic of Liberia;



2.
Each of the Borrower and the Guarantor has full right, power and authority to
enter into, execute and deliver the Document to which it is a party and to
perform each and all of its obligations under the Document to which it is a
party;



3.
Each of the Documents has been executed and delivered by a duly authorized
signatory of the Borrower or the Guarantor party thereto;



4.
Each of the Documents constitutes the legal, valid and binding obligations of
the Borrower or the Guarantor party thereto, enforceable against the Borrower or
the Guarantor, as the case may be, in accordance with its terms;



5.
Neither the execution nor delivery of either of the Documents, nor the
transactions contemplated therein, nor compliance with the terms and conditions
thereof, will contravene any provisions of Liberian law or violate any
provisions of the Articles of Incorporation (inclusive of any articles of
amendment thereto) or the Bylaws of the Borrower or of the Guarantor;



6.
No consent or approval of, or exemption by, any Liberian governmental or public
bodies and authorities are required in connection with the execution and
delivery by the Borrower or the Guarantor of the Documents;


 
 

--------------------------------------------------------------------------------

 
 

To the Lenders party to the Credit Agreement  Page 3 and KfW IPE-Bank GmbH as
Administrative Agent    [●], 20[●]



7.
It is not necessary to file, record or register either of the Documents or any
instrument relating thereto or effect any other official action in any public
office or elsewhere in the Republic of Liberia to render any such document
enforceable against the Borrower or the Guarantor;



8.
Assuming neither of the Documents having been executed in the Republic of
Liberia, no stamp or registration or similar taxes or charges are payable in the
Republic of Liberia in respect of either of the Documents or the enforcement
thereof in the courts of Liberia other than (i) customary court fees payable in
litigation in the courts of Liberia and (ii) nominal documentary stamp taxes if
the Documents are ever submitted to a Liberian court;



9.
Assuming that no more than 25% of the total combined voting power and no more
than 25% of the total value of the outstanding equity stock of either of the
Borrower or the Guarantor is beneficially owned, directly or indirectly, by
persons resident in the Republic of Liberia and that neither of the Borrower or
the Guarantor, either directly or through agents acting on its behalf, engages
in the Republic of Liberia in the pursuit of gain or profit with a degree of
continuity or regularity, neither of the Borrower or the Guarantor is required
or entitled under any existing applicable law or regulation of the Republic of
Liberia to make any withholding or deduction in respect of any tax or otherwise
from any payment which it is or may be required to make under any of the
Documents;  and



10.
Assuming that the shares of the Borrower and the Guarantor are not owned,
directly or indirectly, by the Republic of Liberia or any other sovereign under
Liberian law, neither the Borrower nor the Guarantor nor the property or assets
of either of them is immune from the institution of legal proceedings or the
obtaining or execution of a judgment in the Republic of Liberia.



We qualify our opinion to the extent that (i) the enforceability of the rights
and remedies provided for in the Documents (a) may be limited by bankruptcy,
reorganization, insolvency, moratorium and other similar laws affecting
generally the enforcement of creditors’ rights and (b) is subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), including application by a court of competent
jurisdiction of principles of good faith, fair dealing, commercial
reasonableness, materiality, unconscionability and conflict with public policy
or similar principles, and (ii) while there is nothing in the law of the
Republic of Liberia that prohibits a Liberian corporation from submitting to the
jurisdiction of a forum other than the Republic of Liberia, the enforceability
of such submission to jurisdiction provisions is not dependent upon Liberian law
and such provisions may not be enforceable under the law of a particular
jurisdiction.


A copy of this opinion letter may be delivered by any of you to any Person that
becomes a Lender in accordance with the provisions of the Credit Agreement.  Any
such Lender may rely on the opinion expressed above as if this opinion letter
were addressed and delivered to such Lender on the date hereof.
 
This opinion letter speaks only as of the date hereof.  We expressly disclaim
any responsibility to advise you or any other Lender who is permitted to rely on
the opinion expressed herein as specified in the next preceding paragraph of any
development or circumstance of any kind including any

 
 

--------------------------------------------------------------------------------

 
 

To the Lenders party to the Credit Agreement  Page 4 and KfW IPE-Bank GmbH as
Administrative Agent    [●], 20[●]



change of law or fact that may occur after the date of this opinion letter even
though such development, circumstance or change may affect the legal analysis, a
legal conclusion or any other matter set forth in or relating to this opinion
letter.  Accordingly, any Lender relying on this opinion letter at any time
should seek advice of its counsel as to the proper application of this opinion
letter at such time.


Very truly yours,


Watson, Farley & Williams (New York) LLP









 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
FORM OF LENDER ASSIGNMENT AGREEMENT


To:                  Royal Caribbean Cruises Ltd.


To:                 KfW IPEX-Bank GmbH, as Administrative Agent (as defined
below)


ROYAL CARIBBEAN CRUISES LTD.


Gentlemen and Ladies:


We refer to clause b of Section 11.11.1 of the Hull No. S-679 Credit Agreement,
dated as of February 27, 2009, as amended and restated as of February ___, 2012
(together with all amendments and other modifications, if any, from time to time
thereafter made thereto, the “Agreement”) among Royal Caribbean Cruises Ltd.
(the “Borrower”), KfW IPEX-Bank GmbH as administrative agent (in such capacity,
the “Administrative Agent”), and as Hermes agent, and KfW IPEX-Bank GmbH and the
various other financial institutions from time to time party thereto as Lenders.
Unless otherwise defined herein or the context otherwise requires, terms used
herein have the meanings provided in the Agreement.


This agreement is delivered to you pursuant to clause b of Section 11.11.1 of
the Agreement and also constitutes notice to each of you, pursuant to clause a
of Section 11.11.1 of the Agreement, of the assignment and delegation to
__________ (the “Assignee”) of __% of the Loan of __________ (the “Assignor”)
outstanding under the  Agreement on the date hereof.  After giving effect to the
foregoing assignment and delegation, the Assignor’s and the Assignee’s
Percentages for the purposes of the  Agreement are set forth opposite such
Person’s name on the signature pages hereof.


The Assignee hereby acknowledges and confirms that it has received a copy of
the  Agreement and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the  Agreement as a
condition to the making of the Loans thereunder.  The Assignee further confirms
and agrees that in becoming a Lender and in making its Loan under the Agreement,
such actions have and will be made without recourse to, or representation or
warranty by the Administrative Agent.


Except as otherwise provided in the  Agreement, effective as of the date of
acceptance hereof by the Borrower and the Administrative Agent:


(a)           the Assignee

 
    (i) shall be deemed automatically to have become a party to the Agreement,
have all the rights and obligations of a “Lender” under the  Agreement and the
other Loan Documents as if it were an original signatory thereto to the extent
specified in the second paragraph hereof;
 
    (ii)            agrees to be bound by the terms and conditions set forth in
the Agreement and the other Loan Documents as if it were an original signatory
thereto; and
 

 
E-1 

--------------------------------------------------------------------------------

 



 
     (b)           the Assignor shall be released from its obligations under
the  Agreement and the other Loan Documents to the extent specified in the
second  paragraph hereof.
 


The Assignor and the Assignee hereby agree that the [Assignor] [Assignee] will
pay to the Administrative Agent the processing fee referred to in Section
11.11.1 of the Agreement upon delivery hereof.


The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loan and requests the Borrower to acknowledge
receipt of this document:


(A)            Address for Notices:


Institution Name:


Attention:


Domestic Office:


Telephone:


Facsimile:


Telex (Answerback):


Lending Office:


Telephone:


Facsimile:


Telex (Answerback):


(B)           Payment Instructions:


The Assignee agrees to furnish the tax form required by last paragraph of
Section 4.6 (if so required) of the Agreement no later than the date of
acceptance hereof by the Borrower and the Administrative Agent.

 
E-2 

--------------------------------------------------------------------------------

 

This Agreement may be executed by the Assignor and Assignee in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.

 
E-3 

--------------------------------------------------------------------------------

 



Adjusted Percentage                                  [ASSIGNOR]


Loan:                      ____%
By:____________________________

 
Title:




Percentage                                                     [ASSIGNEE]


Loan:                       ____%
By: ____________________________          


Title:




Accepted and Acknowledged this
___ day of ___________, _____.






Royal Caribbean Cruises Ltd.


By: ____________________________           
 
    Title:






KfW IPEX-Bank GmbH, as Administrative Agent




By: ____________________________           
 
     Title:






 


 

 
E-4 

--------------------------------------------------------------------------------

 

Exhibit A-1
 

 
 

--------------------------------------------------------------------------------

 

WFWNY Draft 02/09/12
Watson, Farley & Williams (New York) LLP
Our reference:   01474.50037/80034575v1
1133 Avenue of the Americas
New York, New York 10036
 
Tel (212) 922 2200
Fax (212) 922 1512
[●], 2012
 
 
To the Lenders party to the Credit Agreement
referred to below and to KfW IPEX-Bank GmbH as Administrative Agent
 
 



Royal Caribbean Cruises Ltd.
Celebrity Silhouette Inc.


Dear Sirs:


We have acted as legal counsel on matters of Liberian law to Celebrity
Silhouette Inc. (formerly named Celebrity Solstice IV Inc.), a Liberian
corporation (the “Existing Borrower”), and Royal Caribbean Cruises Ltd., a
Liberian corporation (the “New Borrower”), in connection with (a) a Hull No
S-679 Credit Agreement dated as of February 27, 2009 (the “Credit Agreement”)
and made between (1) the Existing Borrower, (2) the Lenders (as defined therein)
as several lenders, (3) KfW IPEX-Bank GmbH as Hermes Agent, and (4) KfW
IPEX-Bank GmbH as Administrative Agent in respect of a loan facility in an
amount not to exceed the US Dollar Equivalent of €444,000,000, and (b) an
Assignment and Amendment Deed to Hull No S-679 Credit Agreement dated as of [●]
(the “Assignment and Amendment Deed”) made among the Existing Borrower, the New
Borrower, the Lenders, the Hermes Agent and the Administrative Agent providing
for the transfer by novation of the rights and obligations of the Existing
Borrower under the Credit Agreement to the New Borrower (the Credit Agreement
and the Assignment and Amendment Deed, collectively, the “Documents”).  Terms
defined in the Credit Agreement as assigned and amended by the Assignment and
Amendment Deed shall have the same meaning when used herein.


With reference to the Documents you have asked for our opinion on the matters
set forth below.  In rendering this opinion we have examined executed copies of
the Documents.   We have also examined originals or photostatic copies or
certified copies of all such agreements and other instruments, certificates by
public officials and certificates of officers of the Existing Borrower and the
New Borrower as are relevant and necessary and relevant corporate authorities of
the Existing Borrower and the New Borrower.  We have assumed with your approval,
the genuineness of all signatures, the authenticity of all documents submitted
to us as originals and the conformity with the original documents of all
documents submitted to us as copies, the power, authority and legal right of the
parties to the Documents other than the Existing Borrower and the New Borrower
to enter into and perform their respective obligations under the Documents, and
the due authorization of the execution of the Documents by all parties thereto
other than the Existing Borrower and the New Borrower.  We have also assumed
that (i) neither of the Existing Borrower or the New Borrower has its management
and control in Liberia, or undertakes any business activity in Liberia, and (ii)
less than a majority of the direct or indirect shareholders of each of the
Existing Borrower and the New Borrower

 
 

--------------------------------------------------------------------------------

 
 

To the Lenders party to the Credit Agreement  Page 2  and KfW IPE-Bank GmbH as
Administrative Agent    [●], 20[●]


by vote or value are resident in Liberia.  We have further assumed the validity
and enforceability of the Documents under all applicable laws other than the law
of the Republic of Liberia.


As to questions of fact material to this opinion, we have, when relevant facts
were not independently established, relied upon certificates of public officials
and of officers or representatives of the Existing Borrower and the New
Borrower.


We are attorneys admitted to practice in the State of New York and do not
purport to be experts in the laws of any other jurisdiction.  Insofar as our
opinion relates to the law of the Republic of Liberia, we have relied on
opinions of counsel in Liberia rendered in transactions which we consider to
afford a satisfactory basis for such opinion, and upon our independent
examinations of the Liberian Corporation Act of 1948 (Chapter 1 of Title 4 of
the Liberian Code of Laws of 1956, effective March 1, 1958 as amended to July,
1973), the Liberian Business Corporation Act of 1976 (Title 5 of the Liberian
Code of Laws Revised of 1976, effective January 3, 1977 as amended) (the
“Business Corporation Act”), the Liberian Maritime Law (Title 21 of the Liberian
Code of Laws of 1956 as amended), the Revenue Code of Liberia (2000) as amended
by the Consolidated Tax Amendments Act of 2011, and the Liberian Commercial Code
of 2010, made available to us by Liberian Corporation Services, Inc. and the
Liberian International Ship & Corporate Registry, LLC, and our knowledge and
interpretation of analogous laws in the United States.  In rendering our opinion
as to the valid existence in good standing of the Existing Borrower and the New
Borrower, we have relied on Certificates of Goodstanding issued by order of the
Minister of Foreign Affairs of the Republic of Liberia on [●], 2012.


This opinion is limited to the law of the Republic of Liberia.  We express no
opinion as to the laws of any other jurisdiction.


Based upon and subject to the foregoing and having regard to the legal
considerations which we deem relevant, we are of the opinion that:


 
1.
Each of the Existing Borrower and the New Borrower is a corporation duly
incorporated, validly existing under the Business Corporation Act and in good
standing under the law of the Republic of Liberia;



 
2.
Each of the Existing Borrower and the New Borrower has full right, power and
authority to enter into, execute and deliver the Assignment and Amendment Deed
and to perform each and all of its obligations under the Credit Agreement as
assigned and amended by the Assignment and Amendment Deed;



 
3.
The Assignment and Amendment Deed has been executed and delivered by a duly
authorized signatory of each of the Existing Borrower and the New Borrower;



 
4.
The Credit Agreement as assigned and amended by the Assignment and Amendment
Deed constitutes the legal, valid and binding obligations of each of the
Existing Borrower and the New Borrower, enforceable against the Existing
Borrower and the New Borrower, in accordance with its terms;


 
 

--------------------------------------------------------------------------------

 
 

To the Lenders party to the Credit Agreement  Page 3  and KfW IPE-Bank GmbH as
Administrative Agent    [●], 20[●]



 
5.
Neither the execution nor delivery of the Documents, nor the transactions
contemplated therein, nor compliance with the terms and conditions thereof, will
contravene any provisions of Liberian law or violate any provisions of the
Articles of Incorporation (inclusive of any articles of amendment thereto) or
the Bylaws of the Existing Borrower or of the New Borrower;



 
6.
No consent or approval of, or exemption by, any Liberian governmental or public
bodies and authorities are required in connection with the execution and
delivery by the Existing Borrower or the New Borrower of the Documents;



 
7.
It is not necessary to file, record or register either of the Documents or any
instrument relating thereto or effect any other official action in any public
office or elsewhere in the Republic of Liberia to render any such document
enforceable against the Existing Borrower or the New Borrower;



 
8.
Assuming neither of the Documents having been executed in the Republic of
Liberia, no stamp or registration or similar taxes or charges are payable in the
Republic of Liberia in respect of either of the Documents or the enforcement
thereof in the courts of Liberia other than (i) customary court fees payable in
litigation in the courts of Liberia and (ii) nominal documentary stamp taxes if
the Documents are ever submitted to a Liberian court;



 
9.
Neither of the Existing Borrower or the New Borrower is required or entitled
under any existing applicable law or regulation of the Republic of Liberia to
make any withholding or deduction in respect of any tax or otherwise from any
payment which it is or may be required to make under the Documents;



 
10.
Assuming that the shares of the Existing Borrower and the New Borrower are not
owned, directly or indirectly, by the Republic of Liberia or any other sovereign
under Liberian law, neither the Existing Borrower nor the New Borrower nor the
property or assets of either of them is immune from the institution of legal
proceedings or the obtaining or execution of a judgment in the Republic of
Liberia;  and



 
11.
Under Liberian law the choice by each of the Existing Borrower and the New
Borrower of English law to govern the Assignment and Amendment Deed is a valid
choice of law and the irrevocable submission thereunder by each of the Existing
Borrower and the New Borrower to the jurisdiction of the courts of England is a
valid submission to such courts.  In the event a judgment of such courts against
either of the Existing Borrower or the New Borrower was obtained after service
of process in the manner specified in the Credit Agreement as assigned and
amended by the Assignment and Amendment Deed, such judgment would (when duly
authenticated) be admissible as evidence in proceedings brought to enforce the
Credit Agreement as assigned and amended by the Assignment and Amendment Deed in
the courts of Liberia;  provided that each defendant in any such proceeding
shall have appeared in person or by an authorized representative before the
English court rendering such judgment.



We qualify our opinion to the extent that (i) the enforceability of the rights
and remedies provided for in the Documents (a) may be limited by bankruptcy,
reorganization, insolvency, moratorium and other similar laws affecting
generally the enforcement of creditors’ rights and (b) is subject to

 
 

--------------------------------------------------------------------------------

 
 

To the Lenders party to the Credit Agreement  Page 4  and KfW IPE-Bank GmbH as
Administrative Agent    [●], 20[●]


general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law), including application by a
court of competent jurisdiction of principles of good faith, fair dealing,
commercial reasonableness, materiality, unconscionability and conflict with
public policy or similar principles, and (ii) while there is nothing in the law
of the Republic of Liberia that prohibits a Liberian corporation from submitting
to the jurisdiction of a forum other than the Republic of Liberia, the
enforceability of such submission to jurisdiction provisions is not dependent
upon Liberian law and such provisions may not be enforceable under the law of a
particular jurisdiction.


A copy of this opinion letter may be delivered by any of you to any Person that
becomes a Lender in accordance with the provisions of the Credit Agreement as
assigned and amended by the Assignment and Amendment Deed.  Any such Lender may
rely on the opinion expressed above as if this opinion letter were addressed and
delivered to such Lender on the date hereof.
 
This opinion letter speaks only as of the date hereof.  We expressly disclaim
any responsibility to advise you or any other Lender who is permitted to rely on
the opinion expressed herein as specified in the next preceding paragraph of any
development or circumstance of any kind including any change of law or fact that
may occur after the date of this opinion letter even though such development,
circumstance or change may affect the legal analysis, a legal conclusion or any
other matter set forth in or relating to this opinion letter.  Accordingly, any
Lender relying on this opinion letter at any time should seek advice of its
counsel as to the proper application of this opinion letter at such time.


Very truly yours,


Watson, Farley & Williams (New York) LLP


 


 

 
 

--------------------------------------------------------------------------------

 

 
Exhibit A-2
 


 

 
 

--------------------------------------------------------------------------------

 

NORTON ROSE
[•] February 2012
 
For the attention of Claudia Wenzel
KfW IPEX-Bank GmbH
Palmengartenstrabe 5-9
60325 Frankfurt am Main
Germany
   
Norton Rose LLP
3 More London Riverside
London SE1 2AQ
United Kingdom
         
Tel +44(0)20 7283 6000
Fax +44 (0)20 7283 6500
DX 85 London
nortonrose.com
         Your reference
Direct Line
+44 (0)20 7444 3436
       
 Our reference 
SRH/LN50183 
Email
simon.hartley@nortonrose.com

 


Dear Sirs


(1) Assignment and Amendment to Hull No. S-676 Credit Agreement dated [•]
February 2012 made between Celebrity Equinox Inc., Royal Caribbean Cruises Ltd.,
the various financial institutions party thereto and KfW IPEX-Bank GmbH, (2)
Assignment and Amendment to Hull No. S-677 Credit Agreement dated [•] February
2012 made between Celebrity Eclipse Inc., Royal Caribbean Cruises Ltd., the
various financial institutions party thereto and KfW IPEX-Bank GmbH and (3)
Assignment and Amendment to Hull No. S-679 Credit Agreement dated [•] February
2012 made between Celebrity Silhouette Inc., Royal Caribbean Cruises Ltd., the
various financial institutions party thereto and KfW IPEX-Bank GmbH, (together,
the Transaction)


Our opinion in relation to the Transaction is attached.


Yours faithfully




Norton Rose LLP

 
1 

--------------------------------------------------------------------------------

 



1            Background


1.1
This opinion is given in relation to the English law aspects of a transaction
(the Transaction) by which:



(a)  
KfW IPEX-Bank GmbH in their capacity as a lender (the Lender) has made available
a US dollar loan facility in an amount not to exceed the US dollar equivalent
corresponding to EUR 412,000,000 to Celebrity Equinox Inc., (the Equinox
Borrower) under a credit agreement dated as of April 15, 2009 (the Existing
Equinox Credit Agreement) made between the Equinox Borrower, the Lender, KfW
IPEX-Bank GmbH in its capacity as agent for Hermes related matters (the Hermes
Agent) and KfW IPEX-Bank GmbH in its capacity as administrative agent (the
Administrative Agent), the Equinox Borrower has assigned to Royal Caribbean
Cruises Ltd. (the New Borrower) all of its rights and the New Borrower has
assumed all of the Equinox Borrower's obligations under the Existing Equinox
Credit Agreement as amended and restated pursuant to an assignment and amendment
deed dated [•] February 2012 (the Equinox Amended and Restated Credit
Agreement);

 
(b)  
the Lender has made available a US dollar loan facility in an amount not to
exceed the US dollar equivalent corresponding to EUR 420,000,000 to Celebrity
Eclipse Inc., (the Eclipse Borrower) under a credit agreement dated as of
November 26, 2009 (the Existing Eclipse Credit Agreement) made between the
Eclipse Borrower, the Lender, the Hermes Agent and the Administrative Agent, the
Eclipse Borrower has assigned to the New Borrower all of its rights and the New
Borrower has assumed all of the Eclipse Borrower's obligations under the
Existing Eclipse Credit Agreement as amended and restated pursuant to an
assignment and amendment deed dated [•] February 2012 (the Eclipse Amended and
Restated Credit Agreement); and

 
(c)  
the Lender has made available a US dollar loan facility in an amount not to
exceed the US dollar equivalent corresponding to EUR 444,000,000 to Celebrity
Silhouette Inc., (the Silhouette Borrower, together with the Equinox Borrower,
the Eclipse Borrower and the New Borrower, the Companies and each a Company)
under a credit agreement dated as of February 27, 2009 (the Existing Silhouette
Credit Agreement) made between the Silhouette Borrower, the Lender, the Hermes
Agent and the Administrative Agent, the Silhouette Borrower has assigned to the
New Borrower all of its rights and the New Borrower has assumed all of the
Silhouette Borrower's obligations under the Existing Silhouette Credit Agreement
as amended and restated pursuant to an assignment and amendment deed dated [•]
February 2012 (the Silhouette Amended and Restated Credit Agreement and,
together with Equinox Amended and Restated Credit Agreement and the Eclipse
Amended and Restated Credit Agreement, the Amended and Restated Credit
Agreements).

 
1.2
We have acted as English legal advisers to KfW IPEX-Bank GmbH, acting as agent
acting on behalf of the Lender (the Agent), in relation to the Transaction.



1.3           We have examined:


(a)  
an original assignment and amendment to Existing Equinox Credit Agreement dated
[•] February 2012 (including the Equinox Amended and Restated Credit Agreement
scheduled thereto) (the Equinox Assignment and Amendment Deed) made between the
Equinox Borrower, the New Borrower, the Lender, the Hermes Agent and the
Administrative Agent;

 
(b)  
an original assignment and amendment to Existing Eclipse Credit Agreement dated
[•] February 2012 (including the Eclipse Amended and Restated Credit Agreement
scheduled thereto) (the Eclipse Assignment and Amendment Deed) made between the
Eclipse Borrower, the New Borrower, the Lender, the Hermes Agent and the
Administrative Agent; and

 

 
2 

--------------------------------------------------------------------------------

 

(c)  
 an original assignment and amendment to Existing Silhouette Credit Agreement
dated [•] February 2012 (including the Silhouette Amended and Restated Credit
Agreement scheduled thereto) (the Silhouette Assignment and Amendment Deed) made
between the Silhouette Borrower, the New Borrower, the Lender, the Hermes Agent
and the Administrative Agent (the Silhouette Assignment and Amendment Deed
together with the Equinox Assignment and Amendment Deed and the Eclipse
Assignment and Amendment Deed, the English Documents).

 
1.4
For the purpose of giving this opinion, we have examined no other documents and
have undertaken no other enquiries.



1.5
Our opinions are given in part 2. Part 3 explains their scope, part 4 describes
the assumptions on which they are made and part 5 contains the qualifications to
which they are subject.


 
3 

--------------------------------------------------------------------------------

 


2            Opinions
 
Based on, and subject to, the other provisions of this opinion, we are of the
following opinions:


Effect of the English Documents


2.1
The obligations which the Companies are expressed to assume in the English
Documents to which they are a party constitute their legal, valid, binding and
enforceable obligations.



2.2
If an English Document is expressed to create a charge over assets of a company
that charge is (subject to its terms) effective to the extent that the assets
concerned are beneficially owned by the company at the time the charge is
created. To the extent they are not, that charge will (subject to its terms)
become effective if and when the assets concerned become beneficially owned by
that company.



2.3           The effectiveness or admissibility in evidence of the English
Documents is not dependent on:


(a)  
any registrations, filings, notarisations or similar actions other than those
described in part 4; or

 
(b)  
any consents, authorisations, licences or approvals of general application from
governmental, judicial or public bodies.

 
Stamp duty on the English Documents


2.4           No stamp, registration or similar duty or tax is payable in
respect of the creation of the English Documents.


Choice of law and jurisdiction


2.5
The choice of English law to govern the English Documents and any
non-contractual obligations connected to the English Documents is effective.



2.6
The agreement by the parties in the English Documents that the English courts
have jurisdiction in respect of that document or any non-contractual obligations
connected to that document is effective.


 
4 

--------------------------------------------------------------------------------

 



3            Scope


3.1
This opinion and any non-contractual obligations connected with it are governed
by English law and are subject to the exclusive jurisdiction of the English
courts.



3.2
This opinion is given only in relation to English law as it is understood at the
date of this opinion. We have no duty to keep you informed of subsequent
developments which might affect this opinion.



3.3
If a question arises in relation to a cross-border transaction, it may not be
the English courts which decide that question and English law may not be used to
settle it.



3.4
We express no opinion on, and have taken no account of, the laws of any
jurisdiction other than England. In particular, we express no opinion on the
effect of documents governed by laws other than English law.



3.5           We express no opinion on matters of fact.


3.6
Our opinion is limited to the matters expressly stated in part 2, and it is not
to be extended by implication. In particular, we express no opinion on the
accuracy of the assumptions contained in part 4. Each statement which has the
effect of limiting our opinion is independent of any other such statement and is
not to be impliedly restricted by it. Paragraph headings are to be ignored when
construing this opinion.



3.7
Our opinion is given solely for the benefit of the Agent and the Lenders (as
that expression is defined in each of the Amended and Restated Credit
Agreements) (and including any Affiliate (as that expression is defined in each
of the Amended and Restated Credit Agreements) of the Lenders to the extent that
such Affiliate becomes a Lender) acting through the Agent. It may not be relied
on by any other person.



3.8           This opinion may not be disclosed to any person other than:


(a)  
those persons (such as auditors or regulatory authorities) who, in the ordinary
course of business of the Agent and the Lenders, have access to their papers and
records or are entitled by law to see them; and

 
(b)  
those persons who are considering becoming Lenders,

 
and on the basis that those persons will make no further disclosure.

 
5 

--------------------------------------------------------------------------------

 
 
4            Assumptions


This opinion is based on the following assumptions:


     Effect of the English Documents


4.1           Each person which is expressed to be party to the English
Documents:


(a)  
is duly incorporated and is validly existing;

 
(b)  
is not the subject of any insolvency proceedings (which includes those relating
to bankruptcy, liquidation, administration, administrative receivership and
reorganisation) inany jurisdiction;

 
(c)  
has the capacity to execute the English Documents to which it is expressed to be
a party and to perform the obligations it is expressed to assume under it;

 
(d)  
has taken all necessary corporate action to authorise it to execute the English
Documents to which it is expressed to be a party and to perform the obligations
it is expressed to assume under it; and

 
(e)  
has duly executed the English Documents to which it is expressed to be a party.

 
4.2
The English Documents have been executed in the form provided to us. There has
been no variation, waiver or discharge of any of the provisions of the English
Documents.



4.3
The English Documents are not (wholly or in part) void, voidable, unenforceable,
ineffective or otherwise capable of being affected as a result of any vitiating
matter (such as mistake, misrepresentation, duress, undue influence, fraud,
breach of directors' duties, illegality or public policy) that is not clear from
the terms of the English Documents.



4.4
Each Company is solvent both on a balance sheet and on a cash flow basis, and
will remain so immediately after the Transaction has been completed.



Other facts


4.5           There are no other facts relevant to this opinion that do not
appear from the documents referred to in part 1.


Other laws


4.6           No law of any jurisdiction other than England has any bearing on
the opinion contained in part 2.

 
1 

--------------------------------------------------------------------------------

 
 
5            Qualifications


This opinion is subject to the following qualifications:


     Contractual matters


5.1
The enforcement of contractual obligations is subject to the general principles
of contractual liability, in particular the matters described in the following
paragraphs.



5.2
Apart from claims for the payment of debts (including the repayment of loans),
contractual obligations are normally enforced by an award of damages for the
loss suffered as a result of a breach of contract; and recoverable loss is
restricted by principles such as causation, remoteness and mitigation. The
specific performance of contractual obligations is a discretionary remedy and is
only available in limited circumstances.



5.3
Contractual obligations can be discharged by matters such as breach of contract
or frustration. Claims may become time-barred or may be subject to defences such
as set-off or estoppel.



5.4
The interpretation of the meaning and legal effect of any particular provision
of a contract is a matter of judgment, which will ultimately be determined by
the relevant tribunal. In addition, a document may be capable of being rectified
if it does not express the common intention of the parties.



5.5
A clause in a contract which excludes or limits an obligation of one of the
parties or the liability for breach of that obligation will be construed
restrictively, against the person who wishes to rely on it.



5.6
If a provision of a contract is particularly one-sided it is more likely to be
construed against the party who wishes to rely on it.



5.7
A provision of a contract may be ineffective if it is incomplete or uncertain or
provides for a matter to be determined by future agreement.



5.8
A provision of a contract which provides for the conclusive certification or
determination of a matter by one party may not prevent judicial inquiry into the
merits of the claim.



5.9
A provision for the payment of a sum in the event of a breach of contract is
unenforceable if it is construed as a penalty rather than a genuine pre-estimate
of the loss likely to be suffered as a result of the breach and, if that sum has
been paid, it may be repayable in whole or in part.



5.10
A contractual provision for the forfeiture of a proprietary or possessory
interest, such as the rights of a lessee under a chattel lease, may be
overridden.



5.11
An undertaking to assume liability for stamp duty or similar taxes may be
ineffective.



5.12
As a general principle, an authority or power of attorney can be revoked at any
time, and will be revoked if the donor enters into insolvency proceedings. This
is so even if the authority or power is expressed to be irrevocable and the
revocation is therefore made in breach of contract. The main exception to this
principle is where the authority or power is granted as part of a security
arrangement.



5.13
A provision of a contract which purports to exclude the effect of prior or
subsequent agreements, representations or waivers may be ineffective.



5.14
A provision of a contract which provides what will happen in the event of an
illegality (including a provision for severance of part of the contract) may not
be enforceable.



5.15
An indemnity in respect of criminal liability may not be enforceable.


 
2 

--------------------------------------------------------------------------------

 
5.16
An indemnity for the costs of litigation may not be enforceable.


Insolvency


5.17
The parties' rights are subject to laws affecting creditors' rights generally,
such as those relating to insolvency (which includes bankruptcy, liquidation,
administration, administrative receivership and reorganisation). These laws can
apply to persons incorporated or resident outside England, as well as to those
incorporated or resident in England.



5.18           In particular, on an insolvency:


(a)  
contractual and other personal rights will reduce proportionately with all
similar rights, and contractual provisions which would conflict with this
principle (such as a pro rata sharing clause) are ineffective;

 
(b)  
transactions entered into in the period before the insolvency starts (that
period generally being no longer than two years) may be set aside in certain
circumstances; and

 
(c)  
the ability of a secured creditor to enforce its security may be subject to
limitations, for instance in an administration.

 
Choice of law and jurisdiction


5.19
The law which governs a contract and any connected non-contractual obligations
is not determinative of all issues which arise in connection with that contract.
For instance:



(a)  
 it may not be relevant to the determination of proprietary issues (such as
those relating to security);

 
(b)  
rules which are mandatory (which includes public policy rules) in a jurisdiction
which is connected with the contract or in the jurisdiction where the issue is
decided may be applied regardless of the provisions of the contract; and

 
(c)  
in insolvency proceedings, the law governing those proceedings may override the
law governing the contract.

 
5.20
There are circumstances in which the English courts may, or must, decline
jurisdiction or stay proceedings. Additionally, it may not be possible to
commence proceedings because of an inability to comply with service of process
requirements. These problems are less likely to occur where one or more of the
parties is domiciled in the European Union.



5.21
The English courts have a discretion to accept jurisdiction in an appropriate
case even though there is an agreement that other courts have (exclusive or
non-exclusive) jurisdiction. This is less likely to occur where the other courts
are in the European Union.



5.22
The jurisdiction of the English courts in relation to insolvency matters is not
dependent on the submission of the parties to the jurisdiction. The precise
scope of that jurisdiction depends on the nature of the insolvency procedure in
question.



 
 
 

 
3 

--------------------------------------------------------------------------------

 

Exhibit A-3
 

 
 

--------------------------------------------------------------------------------

 


 
CLIFFORD CHANCE US LLP
 
31 WEST 52ND STREET
NEW YORK, NY 10010-6131
 
TEL +1 212 878 8000
FAX +1 212 878 8375
 
www.cliffordchance.com
   
KfW IPEX-Bank GmbH
Palmengartenstrasse 5-9
 
60325 Frankfurt am Main
Federal Republic of Germany (“KfW”)
February ●, 2012



 


 
Re:
Application of U.S. Withholding Tax to Royal Caribbean Cruises Ltd. Payments



This opinion is not intended or written to be used, and cannot be used by any
person, for the purpose of avoiding penalties that may be imposed under the U.S.
Internal Revenue Code and was written to support the promotion or marketing (as
defined in IRS Circular 230) of the transactions contemplated in the Documents.
Each person considering such transactions should seek advice based on such
person’s particular circumstances from an independent tax advisor.


Dear Sirs:
 
You have asked whether U.S. withholding tax will be imposed on payments made by
the U.S. branch of Royal Caribbean Cruises Ltd. (“RCCL”), a corporation
organized under the laws of Liberia, to KfW, a financial institution organized
under the laws of the Federal Republic of Germany (the “Lender”), under the
Amended And Restated Hull No. S-679 Credit Agreement dated as of February 27,
2009 and amended and restated on February ●, 2012 (the “Credit Agreement”)
between the Lender, RCCL as borrower and KfW as Hermes agent, administrative
agent and a Lender and the Assignment And Amendment Deed to Hull No. S-679
Credit Agreement dated February ●, 2012 between Celebrity Silhouette Inc., a
Liberian corporation, RCCL, KfW and the Lender, as defined therein (together
with the Credit Agreement the “Documents”).
 
Under the Credit Agreement, RCCL will owe money to the Lender that was borrowed
to help fund the purchase of Hull No. S-679 at Meyer Werft GmbH.
 
The loan advanced under the Credit Agreement will accrue interest at either a
fixed rate or a floating rate in accordance with the provisions set forth in the
Credit Agreement.
 
In connection with rendering this opinion we have reviewed the Documents, and
such other documents as we have deemed necessary or appropriate for purposes of
rendering this opinion. We have assumed, with your consent, that: (i) all
documents reviewed by us are original documents, or true and accurate copies of
original documents, and have not been subsequently amended; (ii) the signatures
on each original document are genuine; (iii) all representations and statements
as to matters of fact set forth in such documents are true and correct; (iv) all
obligations imposed by any such documents on the parties thereto have been or
will be performed or satisfied in accordance with their terms; and (v) there are
no documents relevant to
 
 
 

--------------------------------------------------------------------------------

 
 

   CLIFFORD CHANCE US LLP

 
this opinion to which we have not been given access. We have also assumed, with
your consent, that:
 
(i) each Lender (which term as used in this opinion letter does not include any
successor or assign) is and will continue to be eligible to claim benefits as a
resident of the jurisdiction in which it was formed under the income tax treaty
between the United States and such jurisdiction currently in force (each a
“Treaty”);
 
(ii) no Lender will receive payments under the Documents that are attributable,
for purposes of the Treaty under which it is eligible to claim benefits, to a
permanent establishment of such Lender in the United States;
 
(iii) no Lender has made or will make an election, or otherwise taken steps, to
be treated as other than a corporation for United States federal income tax
purposes;
 
(iv) each of the Lenders will provide the RCCL or its agent with a properly
completed Internal Revenue Service (“IRS”) Form W-8BEN accurately representing
that such Lender is eligible to claim benefits under a Treaty for all payments
under the Credit Agreement;
 
(v) if a Lender is receiving payments for a participant, it will provide RCCL
with a properly completed IRS Form W-8IMY to which it will attach its own IRS
Form W-8BEN and a properly completed IRS Form W-8BEN from each participant
accurately representing that the participant is entitled to receive all payments
under the Credit Agreement free and clear of U.S. withholding;
 
[(vi) each Lender will be eligible to receive payments free of withholding under
the provisions of Sections 1471 through 1474 of the U.S. Internal Revenue Code
(“FATCA”) and will provide RCCL or its agent with such properly completed IRS
forms, certifications and other items as may be required to establish the
Lenders’ exemption from withholding under FATCA;] and
 
(vii) all of the foregoing will continue to be accurate and correct.
 
Conclusion
 
We are members of the Bar of the State of New York.  This opinion is limited to
the U.S. federal withholding tax treatment of payments by RCCL under the
Documents and does not address any other tax or legal consequences of the
transactions contemplated in the Documents. This opinion is rendered solely to
you and may not be relied upon by any other person, other than your legal
advisors.  Our opinion is based on existing authorities as of the date hereof
and may change as a result of subsequent legislation, regulations,
administrative pronouncements, court opinions or other legal developments,
possibly with retroactive effect.  We do not undertake to update this opinion
based on any such developments unless specifically engaged by you to do so.  Our
opinion is not binding on the IRS, and no assurance can be given that the
conclusions expressed herein will not be challenged by the IRS or will be
sustained by a court.
 
Based on the assumptions and limitations set forth above, we are of the view
that there will be no U.S. federal withholding tax imposed on payments by RCCL
under the Documents to each Lender.  Payments to non-U.S. persons that are not
considered to be U.S. source income for U.S.
 

 
- 2 - 

--------------------------------------------------------------------------------

 
 

   CLIFFORD CHANCE US LLP

 
federal income tax purposes, generally are not subject to U.S. withholding
tax.  Payments by RCCL under the Documents to each Lender, to the extent they
are U.S. source income, will be exempt from U.S. withholding tax either under
the Interest or Other Income Articles of a relevant Treaty.
 
Our conclusions are expressions of our professional judgment with respect to
U.S. federal income tax law and do not provide any guarantee as to the actual
outcome of any U.S. federal income tax controversy.
 
Sincerely,
 
 
 

 
- 3 -

--------------------------------------------------------------------------------




 
 
 


 

